


Exhibit 10.32

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

AFFILIATION AGREEMENT

 

THIS AFFILIATION AGREEMENT (the “Agreement”) dated as of January 1, 2000 (the
“Effective Date”) is by and between New Frontier Media, Inc., a Colorado
corporation (“Network”), and TIME WARNER CABLE, a division of Time Warner
Entertainment Company, L.P., a Delaware partnership (“Affiliate”).

 

The parties, intending to be legally bound, hereby agree as follows:

 

1.                                       CERTAIN DEFINITIONS AND REFERENCES


 


(A)                                  CERTAIN DEFINITIONS. AS USED HEREIN, THE
FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 

“Net Revenue” means [***] provided by a System (“Deductions”), provided that
such Deductions shall not exceed [***] percent ([***]%) of the [***] from which
it is deducted.

 

“Operating Area” means that geographic area within which a System (as defined
herein) is authorized by the appropriate governmental agency, authority or
instrumentality (if required) to operate an audio or video distribution facility
and is operating or is obligated to operate or become operational.

 

“Pay Per View Purchase” means the purchase of the Service by, and broadcast to,
a Subscriber via a System on a transactional “[***]” basis, “[***]” basis or a
[***] “[***] basis” (i.e., a [***] hour or “safe harbor” block of time, as that
term is defined in Section 505 of the Telecommunications Act of 1996, e.g.,
10:00 p.m. to 6:00 a.m.).

 

“Service” means the commercial free encrypted adult entertainment
satellite-delivered pay television service known as Pleasure™ which is a twenty
four (24) hour per day pay video programming service that consists of, and
throughout the Term (as defined herein) shall consist of (i) [***] adult films,
events and programs that are [***] (or “[***]”) in the degree of explicitness of
programming currently featured on competing adult cable television services such
as [***] and [***]; and (ii) promotionals and/or interstitial programming which
advertises the Service (such as pay-per-view features and highlights), or the
services of Network’s affiliates and joint ventures which it owns or controls,
provided, however, that such programming shall not exceed [***] in any [***]
period, and provided further that such commercials shall not advertise any other
programming or service that is not available in such System to Subscribers.

 

“Subscriber” means a person or entity to whom the Service is distributed via a
System hereunder, excluding any commercial establishment or facility which
charges an admission fee, cover charge, minimum or like sum.

 

“Subscription Purchase” means the purchase of the Service by, and broadcast to,
a Subscriber via a System on a [***] basis and/or any other basis that does not
constitute a Pay Per View Purchase.

 

1

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

“System” means a cable television system or group of cable television systems
(whether designated as a division or otherwise) that is owned or managed by a
Time Warner Company (as defined herein) and has executed a Launch Authorization
Form substantially in the form as that attached hereto as Exhibit A.

 

“Term” shall have the meaning set forth in Section 3 of the Agreement.

 

“Time Warner Company” means Affiliate, Time Warner Inc. (“TWI”), Time Warner
Entertainment Company, L.P. (“TWE”), Time Warner Entertainment-Advance/Newhouse,
L.P. (“TWEAN”), TWI Cable Inc. (“TWIC”) or Paragon Communications, or any other
corporation, partnership, joint venture, trust, joint stock company,
association, unincorporated organization (including a group acting in concert)
or other entity of which Affiliate, TWI, TWE, TWEAN, TWIC or Paragon
Communications, directly or indirectly owns at least 25% of the equity.

 


(B)                                 CERTAIN REFERENCES. AS USED HEREIN,
REFERENCES “PERSON” SHALL MEAN AN INDIVIDUAL OR A CORPORATION, PARTNERSHIP,
JOINT VENTURE, TRUST, JOINT STOCK COMPANY, ASSOCIATION, INCORPORATED
ORGANIZATION (INCLUDING A GROUP ACTING IN CONCERT) OR OTHER ENTITY.


 

2.                                       RIGHTS


 


(A)                                  GRANT OF RIGHTS. DURING THE TERM (AS
DEFINED HEREIN), NETWORK HEREBY GRANTS TO AFFILIATE, AND AFFILIATE HEREBY
ACCEPTS FROM NETWORK:


 


(I)                                     THE NON-EXCLUSIVE RIGHT BUT NOT THE
OBLIGATION TO EXHIBIT AND DISTRIBUTE THE SERVICE (WHETHER IN ITS CURRENT ANALOG
FORMAT OR IN ANY OTHER FORMAT, WHETHER DIGITIZED, COMPRESSED, MODIFIED,
REPLACED, OR OTHERWISE MANIPULATED) VIA CABLE OR OTHER TRANSMISSION SERVICE TO
ANY PERSON IN AN OPERATING AREA;


 


(II)                                  THE NON-EXCLUSIVE RIGHT TO EXHIBIT AND
DISTRIBUTE THE SERVICE (WHETHER IN ITS CURRENT FORMAT OR IN ANY OTHER FORMAT,
WHETHER DIGITIZED, COMPRESSED, MODIFIED, REPLACED OR OTHERWISE MANIPULATED) TO
SATELLITE MASTER ANTENNA TELEVISION SYSTEMS (“SMATVS”), MULTIPOINT DISTRIBUTION
SERVICES (“MDSS”), MULTICHANNEL MULTIPOINT DISTRIBUTION SERVICES (“MMDSS”),
EQUIPMENT OWNED OR OPERATED BY THE OWNERS OR RESIDENTS OF INDIVIDUAL DWELLING
UNITS FOR PRIVATE VIEWING CAPABLE OF RECEIVING AUDIO/VISUAL SIGNALS AND/OR
PROGRAMMING DIRECTLY VIA SATELLITE (INCLUDING, WITHOUT LIMITATION, C-BAND AND
KU-BAND SIGNALS), AS SUITABLY MODIFIED, MANIPULATED, COMPRESSED OR REPLACED NOW
OR IN THE FUTURE (“TVRO”) AND ALL OTHER METHODS OF DISTRIBUTING OR RECEIVING
AUDIO/VISUAL SIGNALS AND/OR PROGRAMMING IN AN OPERATING AREA, AND IN ANY COUNTY
ADJACENT TO A SYSTEM’S OPERATING AREA EXCLUDING (X) TRADITIONAL BROADCAST
TELEVISION, (Y) SUBJECT TO SECTION 5(J), VCR CASSETTES, DVD DISKS, AND SIMILAR
RECORDED MEDIA, INCLUDING TECHNOLOGICAL ADVANCES OR REPLACEMENTS AND (Z) THE
INTERNET (“OTHER DISTRIBUTION METHODS”); AND

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


(III)                               THE NON-EXCLUSIVE RIGHT TO EXHIBIT AND
DISTRIBUTE THE SERVICE NATIONWIDE TO TVRO OR DBS, INCLUDING TIER-BIT ACCESS
RIGHTS.


 


(B)                                 SUBLICENSE AND BULK DISTRIBUTION RIGHTS.
DURING THE TERM, AFFILIATE SHALL HAVE THE RIGHT TO SUBLICENSE ITS RIGHTS
HEREUNDER WITHIN AN OPERATING AREA AND ANY COUNTY ADJACENT TO A SYSTEM’S
OPERATING AREA TO THIRD PARTY DISTRIBUTORS OF CABLE TELEVISION PROGRAMMING OR
SERVICES TO SMATV, MDS, MMDS, TVRO OR OTHER DISTRIBUTION METHODS. DURING THE
TERM, EACH SYSTEM SHALL HAVE THE RIGHT TO DISTRIBUTE THE SERVICE ON A [***]
BASIS TO MULTIPLE UNIT DWELLING COMPLEXES, INCLUDING, WITHOUT LIMITATION,
APARTMENT COMPLEXES, CONDOMINIUMS, COOPERATIVES, HOTELS AND MOTELS.


 


(C)                                  ADDITION AND DELETION OF SYSTEMS. AFFILIATE
SHALL HAVE THE UNILATERAL RIGHT AT ANY TIME AND FROM TIME TO TIME DURING THE
TERM TO ADD OR DELETE SYSTEMS, BY GIVING PRIOR WRITTEN NOTICE TO NETWORK; SUCH
DELETIONS SHALL BE EFFECTIVE [***] AFTER THE DATE OF SUCH NOTICE TO NETWORK AND
SUCH ADDITIONS SHALL BE EFFECTIVE AS OF THE DATE SPECIFIED IN THE NOTICE. THE
DIVISION OF AFFILIATE IN CHASWORTH, CALIFORNIA, WHICH ENTERED INTO AN AGREEMENT
WITH NETWORK ON               , 1999, MAY, AT ITS OPTION, TERMINATE ITS
AGREEMENT WITH NETWORK AND BECOME A SYSTEM UNDER THIS AGREEMENT.


 

3.                                       TERM


 

The term of this Agreement shall be [***], commencing upon the Effective Date
(the “Term”).

 

4.                                       CONTENT OF THE SERVICE


 


(A)                                  SERVICE DESCRIPTION. THE SERVICE SHALL
CONSIST AT ALL TIMES SOLELY OF [***] ADULT FILMS, EVENTS AND PROGRAMS THAT
DEPICT [***] AND [***] SITUATIONS, AND SHALL NOT DEPICT [***]. THE SERVICE
SHALL, AT ALL TIMES DURING THE TERM ADHERE TO AND COMPLY WITH THE DEFINITION
CONTAINED IN SECTION 1(A) OF THIS AGREEMENT AND WITH THE [***] EDITING AND
CONTENT STANDARDS DESCRIBED IN EXHIBIT B AND SHALL CONSIST OF PROGRAMMING
SIMILAR IN ALL MATERIAL RESPECTS, TO THAT DESCRIBED ON THE PROGRAM SCHEDULE
ATTACHED HERETO AS EXHIBIT C. THE PROGRAMMING INCLUDED IN THE SERVICE SHALL BE
[***] (OR “[***]”) IN THE DEGREE OF EXPLICITNESS OF PROGRAMMING CURRENTLY
FEATURED ON COMPETING ADULT SERVICES CABLE TELEVISION SERVICES SUCH AS [***] AND
[***]. THE SERVICE SHALL NOT INCLUDE: (I) ANY “[***]” OR ANY PROGRAMMING
CONSTITUTING THE DIRECT ON-AIR [***]; (II) ANY [***]; OR (III) ANY [***] FOR
[***] OR ANY OTHER SIMILAR SERVICES. NETWORK AGREES THAT, DURING EACH [***] OF
THE TERM, IT SHALL SEND [***] COPY OF ITS [***] PROGRAM SCHEDULE, TO THE EXTENT
AVAILABLE, TO AFFILIATE, IN CARE OF: DIRECTOR OF PROGRAMMING.


 


(B)                                 VERTICAL BLANKING INTERVAL. NETWORK
REPRESENTS THAT ALL OF THE SIGNAL DISTRIBUTION CAPACITY CONTAINED WITHIN THE
ANALOG BANDWIDTH OF THE SIGNAL FOR THE SERVICE AND THE APPROPRIATE EQUIVALENT
PORTION OF THE DIGITAL SIGNAL FOR THE SERVICE (INCLUDING, WITHOUT LIMITATION, AN
MPEG PRIVATE DATA STREAM) (OTHER THAN TRADITIONAL TELEVISION VIDEO AND AUDIO
SIGNALS), INCLUDING, WITHOUT LIMITATION, THE VERTICAL BLANKING INTERVAL AND
AUDIO SUBCARRIERS AND ANY OTHER PORTIONS OF THE BANDWIDTH THAT MAY BE CREATED OR
MADE USEABLE AS A RESULT OF THE DIGITIZATION OR COMPRESSION OR OTHER NON-ANALOG
FORMATTING OF THE SIGNAL (COLLECTIVELY, “NON-TRADITIONAL AND VBI SIGNALS”), IS
NOT ESSENTIAL TO OR A PART OF THE SERVICE OR NECESSARY FOR THE DELIVERY OR

 

3

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


DISTRIBUTION OF THE SERVICE. NETWORK AGREES THAT ANY AND ALL RIGHTS IN AND TO
ANY AND ALL NON-TRADITIONAL AND VBI SIGNALS AND THE USE THEREOF ARE AND WILL BE
HELD EXCLUSIVELY BY AFFILIATE AND THE SYSTEMS AND THAT NOTHING CONTAINED HEREIN
SHALL RESTRICT AFFILIATE OR THE SYSTEMS FROM USING ANY AND ALL NON-TRADITIONAL
AND VBI SIGNALS BY ANY MEANS OR FOR ANY PURPOSE SO LONG AS SUCH USE DOES NOT
DEGRADE OR INTERFERE WITH THE QUALITY OF THE VIDEO AND AUDIO SIGNAL FOR THE
SERVICE. NETWORK MAY USE THE VERTICAL BLANKING INTERVAL FOR THE PURPOSE OF
PROVIDING CLOSED-CAPTIONING FOR THE HEARING IMPAIRED, ONE (1) SECOND LANGUAGE
AUDIO, PROGRAMS RATINGS INFORMATION OR OTHER DATA REQUIRED TO BE EMBEDDED BY
LAW, PROVIDED THAT THERE IS NO CHARGE TO SUBSCRIBERS, AFFILIATE OR ANY SYSTEM IN
CONNECTION WITH THE PROVISION OR RECEIPT OF SUCH INFORMATION.


 


(C)                                  OWNERSHIP OF AND RESPONSIBILITY FOR THE
SERVICE. NETWORK REPRESENTS AND WARRANTS THAT IT HAS AND WILL HAVE THE RIGHT TO
GRANT THE LICENSES GRANTED HEREIN, FREE AND CLEAR OF ALL LIENS, RESTRICTIONS,
CHARGES, CLAIMS AND ENCUMBRANCES, THAT IT HAS OBTAINED AND WILL MAINTAIN ALL
LICENSES, PERMITS, EXEMPTIONS, AUTHORIZATIONS AND CONSENTS NECESSARY TO FULLY
PERFORM THIS AGREEMENT AND THAT NEITHER THE SERVICE NOR ANY PROGRAMMING
CONTAINED THEREIN (I) IS OR WILL BE OBSCENE, OR DEFAMATORY AND UNPRIVILEGED, OR
(II) VIOLATES OR INFRINGES OR WILL VIOLATE OR INFRINGE THE CIVIL OR PROPERTY
RIGHTS, COPYRIGHTS (INCLUDING, WITHOUT LIMITATION, MUSIC SYNCHRONIZATION AND
PERFORMANCE RIGHTS AND DRAMATIC AND NON-DRAMATIC MUSIC RIGHTS), TRADEMARK
RIGHTS, PATENT RIGHTS OR RIGHTS OF PRIVACY OF ANY PERSON.


 


(D)                                 SERVICE PROVIDED IN ITS ENTIRETY. DURING THE
TERM, NETWORK SHALL PROVIDE THE SERVICE IN ITS ENTIRETY TO AFFILIATE. WHEN THE
PHRASE “IN ITS ENTIRETY” IS USED IN THIS SECTION 4(D), IT MEANS THAT EACH
SUBSCRIBER OF AFFILIATE RECEIVING THE SERVICE SHALL BE ABLE TO RECEIVE, AT ALL
POINTS IN TIME, PROGRAMMING RECEIVED AT EACH SUCH POINT IN TIME BY ANY OTHER
SUBSCRIBER TO THE SERVICE, AND IF ANY SUBSCRIBER TO THE SERVICE IS RECEIVING, AT
A GIVEN POINT IN TIME, PROGRAMMING THAT IS DIFFERENT THAN THE PROGRAMMING
RECEIVED BY ANY SUBSCRIBER OF AFFILIATE RECEIVING THE SERVICE AT SUCH POINT IN
TIME, AFFILIATE SHALL HAVE THE UNCONDITIONAL RIGHT TO ELECT WHICH OF SUCH
PROGRAMMING IT DESIRES TO RECEIVE AND UTILIZE AT ANY SYSTEM, WHICH PROGRAMMING
IT DESIRES TO SUBDISTRIBUTE AS PERMITTED BY THIS AGREEMENT, AND/OR WHICH
PROGRAMMING IT WILL AUTHORIZE FOR RECEPTION BY SATELLITE SUBSCRIBERS WHO ARE
CUSTOMERS OF AFFILIATE OR AN AFFILIATE OF AFFILIATE.


 


(E)                                  AFFILIATE’S RIGHT TO DISCONTINUE SERVICE.
IF FOR ANY REASON, INCLUDING, WITHOUT LIMITATION, CAUSES BEYOND THE CONTROL OF
NETWORK, AFFILIATE, IN GOOD FAITH, DETERMINES THAT THE SERVICE INCLUDES
PROGRAMMING PROHIBITED HEREIN AND/OR DOES NOT INCLUDE PROGRAMMING OF AT LEAST
THE QUANTITY, QUALITY, TYPE AND CONTENT AS REQUIRED HEREIN, [***], NETWORK SHALL
INDEMNIFY AFFILIATE AND EACH SYSTEM IN ACCORDANCE WITH SECTION 12(A) OF THIS
AGREEMENT. IF, FOR ANY REASON, (I) NETWORK’S BREACH OF ANY OBLIGATION IN THIS
SECTION 4 IS CONTINUING [***], OR (II) NETWORK BREACHES ANY OBLIGATION IN THIS
SECTION 4 ON MORE THAN A SINGLE OCCASION, IN ADDITION TO THE INDEMNIFICATION
PROVIDED BY NETWORK HEREUNDER PURSUANT TO SECTION 12(A), AFFILIATE MAY, IN ITS
SOLE DISCRETION, PURSUE ANY OTHER RIGHTS AND REMEDIES IT MAY HAVE HEREUNDER IN
LAW OR IN EQUITY, INCLUDING, WITHOUT LIMITATION, (X) TERMINATING THIS AGREEMENT
AND CEASING TO DISTRIBUTE THE SERVICE IMMEDIATELY UPON WRITTEN NOTICE TO NETWORK
AT ANY TIME AFTER SUCH SECOND OR SUBSEQUENT VIOLATION PURSUANT TO SECTION 13;
(Y) DISCONTINUING CARRIAGE OF THE SERVICE ON ANY OR ALL SYSTEMS AND CANCELING
THE LAUNCH AUTHORIZATION FORM(S) FOR SUCH SYSTEM OR SYSTEMS, EFFECTIVE AT ANY
TIME BY GIVING NETWORK [***] PRIOR WRITTEN NOTICE; OR (Z) RECEIVING CREDIT
AGAINST THE FEES (AS

 

4

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


DEFINED HEREIN) IN THE PROPORTION THAT THE [***] OF PROGRAMMING EACH [***] WHICH
EITHER IS PROHIBITED OR DEVIATES FROM THE PROGRAMMING REQUIRED HEREIN BEARS TO
THE TOTAL [***] THE SERVICE IS TRANSMITTED EACH [***]; SUCH CREDIT TO BE APPLIED
AGAINST THE FEES IN ANY [***].


 


(F)                                    EMBEDDED MATERIAL. SUBJECT TO
SECTION 4(B), OR AS OTHERWISE AGREED IN WRITING, AFFILIATE SHALL NOT BE
OBLIGATED TO DISTRIBUTE ANY MATERIAL OR INFORMATION CONTAINED OR EMBEDDED IN OR
AROUND ANY PORTION OF THE FEED (WHETHER ANALOG OR DIGITAL) PROVIDED TO AFFILIATE
(THE “SIGNAL”) FOR THE SERVICE THAT IS NOT ESSENTIAL TO AND A PART OF THE
SERVICE PROGRAMMING. NETWORK FURTHER AGREES THAT IT SHALL NOT EMBED ANY MATERIAL
OR INFORMATION INTO OR AROUND ANY PORTION OF THE SIGNAL THAT CANNOT BE REMOVED
AND/OR BLOCKED AT ANY SYSTEM HEADEND. NETWORK FURTHER AGREES THAT IT SHALL
PROVIDE AFFILIATE WITH [***] PRIOR WRITTEN NOTICE OF ITS INTENTION TO EMBED ANY
INFORMATION IN OR AROUND SUCH SIGNAL PRIOR TO THE COMMENCEMENT OF SUCH EMBEDDING
OR AT THE TIME OF EXECUTION OF THIS AGREEMENT IF IT IS PRESENTLY EMBEDDING SUCH
INFORMATION.


 


(G)                                 OTHER EXHIBITION AND DISTRIBUTION. WITHOUT
AFFILIATE’S PRIOR WRITTEN CONSENT, NETWORK SHALL NOT EXHIBIT OR DISTRIBUTE, AND
SHALL NOT GRANT TO ANY THIRD PARTY THE RIGHT TO EXHIBIT OR DISTRIBUTE, IN ANY
OPERATING AREA, ALL OR ANY PORTION OF THE SERVICE, OR ANY PROGRAMMING COMPRISING
A PORTION OF THE SERVICE: (I) VIA THE INTERNET OR OVER ANY LOCAL OR WIDE AREA
COMPUTER NETWORK SERVING MORE THAN [***] (UNLESS SUCH COMPUTER NETWORK IS
MAINTAINED BY NETWORK FOR ITS OWN EMPLOYEES), WHETHER FOR A FEE OR OTHERWISE,
INCLUDING IN MULTIMEDIA, INTERACTIVE, THREE-DIMENSIONAL OR OTHER AUGMENTED OR
ENHANCED FORMAT, (II) VIA ANY BROADCAST STATION OR CABLE PROGRAMMING NETWORK
OTHER THAN THE SERVICE; IN EITHER CASE, WHETHER SIMULCAST, TIME-SHIFTED,
REPACKAGED OR DISTRIBUTED THROUGH ANY “VIDEO ON DEMAND” MECHANISM; PROVIDED,
HOWEVER, THAT, SUBJECT TO SECTION 11, THE FOREGOING (II) SHALL NOT RESTRICT
NETWORK FROM PROVIDING THE SERVICE TO ANY MULTI-CHANNEL VIDEO PROGRAMMING
PROVIDER. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN SHALL PREVENT
NETWORK FROM EXHIBITING OR DISTRIBUTING, OR GRANTING ANY THIRD PARTY THE RIGHT
TO EXHIBIT OR DISTRIBUTE, IN THE MANNER SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE: (A) SEGMENTS OF [***] PROGRAMMING (AS DEFINED HEREIN) SO LONG AS
(1) NO SUCH [***] PROGRAMMING SEGMENT IS OF A DURATION [***] THAN [***], AND
(2) A PROGRAM OR SHOW OF [***] PROGRAMMING IS NOT EXHIBITED OR DISTRIBUTED IN
ITS [***] AS [***] DURING ANY [***]; OR (B) SEGMENTS OF [***] PROGRAMMING (AS
DEFINED HEREIN) SO LONG AS (1) NO SUCH [***] PROGRAMMING SEGMENT IS OF A
DURATION [***] THAN [***], (2) NO MORE THAN [***] OF SUCH [***] PROGRAMMING
SEGMENTS EXHIBITED OR DISTRIBUTED DURING ANY [***] ARE TAKEN FROM THE [***]
PROGRAM, AND (3) THE TOTAL DURATION OF ALL SUCH [***] PROGRAMMING SEGMENTS
EXHIBITED OR DISTRIBUTED DURING ANY [***] DOES NOT EXCEED [***] PER [***]. AS
USED HEREIN, “[***] PROGRAMMING” SHALL MEAN PROGRAMMING EXHIBITED OR DISTRIBUTED
AS PART OF THE SERVICE FOR THE FIRST TIME AT LEAST [***] PRIOR TO THE DATE ON
WHICH DISTRIBUTION PURSUANT TO THIS SECTION IS MADE. AS USED HEREIN, “[***]
PROGRAMMING” SHALL MEAN PROGRAMMING EXHIBITED OR DISTRIBUTED AS PART OF THE
SERVICE WITHIN THE [***] PRECEDING THE DATE ON WHICH DISTRIBUTION PURSUANT TO
THIS SECTION IS MADE.


 

5.                                       DELIVERY AND DISTRIBUTION OF THE
SERVICE


 


(A)                                  TRANSMISSION AND RECEPTION. NETWORK SHALL,
[***] (I) TRANSMIT ANALOG AND DIGITAL SIGNALS FOR THE SERVICE VIA A DOMESTIC
COMMUNICATIONS SATELLITE(S) COMMONLY USED FOR TRANSMISSION OF CABLE TELEVISION
PROGRAMMING SIGNALS, AND (II) FULLY ENCODE AND SCRAMBLE THE SATELLITE SIGNAL FOR
THE SERVICE USING DIGICIPHER II PLUS TECHNOLOGY, AND SHALL INCLUDE IN SUCH

 

5

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


SATELLITE SIGNAL CUE TONES AND OTHER DATA, UTILIZING TECHNOLOGY, STANDARDS,
PRACTICES AND PROCEDURES WHICH ARE GENERALLY ACCEPTED THROUGHOUT THE CABLE
TELEVISION INDUSTRY, AND AFFILIATE SHALL PROVIDE AND OPERATE OR CAUSE TO BE
PROVIDED AND OPERATED ALL EQUIPMENT AND FACILITIES (INCLUDING EARTH STATIONS AND
DECRYPTION DEVICES) NECESSARY AS OF THE DATE HEREOF FOR THE RECEPTION OF SUCH
SIGNAL AND THE DISTRIBUTION OF SUCH SIGNAL TO SUBSCRIBERS. NETWORK REPRESENTS
THAT NO FACILITIES OR EQUIPMENT ARE NECESSARY FOR SUCH RECEPTION AND
DISTRIBUTION WHICH A CABLE TELEVISION SYSTEM OPERATOR WOULD NOT OTHERWISE USE IN
CONNECTION WITH THE RECEPTION AND DISTRIBUTION OF SATELLITE SIGNALS TRANSMITTED
BY A MAJORITY OF WIDELY DISTRIBUTED CABLE TELEVISION PROGRAMMING.


 


(B)                                 NETWORK’S SIGNAL QUALITY. NETWORK SHALL
DELIVER TO EACH SYSTEM AND THIRD PARTY DISTRIBUTOR OF THE SERVICE HEREUNDER A
VIDEO AND AUDIO SIGNAL FOR THE SERVICE OF A QUALITY [***] AS THE QUALITY OF THE
VIDEO AND AUDIO SIGNAL DELIVERED WITH RESPECT TO OTHER WIDELY DISTRIBUTED ADULT
ENTERTAINMENT PAY CABLE TELEVISION PROGRAMMING. WITHOUT LIMITING THE GENERALITY
OF THE PRECEDING SENTENCE, NETWORK SHALL DELIVER TO EACH SYSTEM AND EACH SUCH
THIRD PARTY DISTRIBUTOR A VIDEO AND AUDIO SIGNAL FOR THE SERVICE WHICH MEETS OR
EXCEEDS ALL APPLICABLE STANDARDS UNDER ANY APPLICABLE FEDERAL OR STATE LAW,
RULE, REGULATION OR ORDER.


 


(C)                                  AFFILIATE’S SIGNAL QUALITY. AFFILIATE WILL
CAUSE THE SYSTEMS TO DISTRIBUTE TO THEIR SUBSCRIBERS A VIDEO AND AUDIO SIGNAL
FOR THE SERVICE OF A QUALITY [***] AS THE QUALITY OF THE VIDEO AND AUDIO SIGNAL
PRESENTLY DISTRIBUTED BY THE SYSTEMS WITH RESPECT TO OTHER WIDELY DISTRIBUTED
CABLE TELEVISION PROGRAMMING, BUT IN NO EVENT HIGHER THAN THE TECHNICAL QUALITY
OF THE VIDEO AND AUDIO SIGNAL RECEIVED BY THE SYSTEMS FROM NETWORK.


 


(D)                                 DIGITAL SIGNAL. NETWORK HEREBY GRANTS
AFFILIATE, AND ANY AFFILIATE OF AFFILIATE, THE RIGHT TO RECEIVE THE SIGNAL OF
THE SERVICE, TO DIGITIZE, COMPRESS, MODIFY, REPLACE OR OTHERWISE TECHNOLOGICALLY
MANIPULATE THE SIGNAL, AND TO TRANSMIT THE SIGNAL AS SO ALTERED (THE “ALTERED
SIGNAL”) TO A SATELLITE, OR TO LOCATIONS WITHIN THE CONTINENTAL UNITED STATES
DESIGNATED BY AFFILIATE (IN ITS SOLE AND ABSOLUTE DISCRETION) FOR REDISTRIBUTION
TO TERRESTRIAL OR OTHER RECEPTION SITES CAPABLE OF RECEIVING AND UTILIZING THE
ALTERED SIGNAL PROVIDED THAT NO SUCH ALTERATION, TRANSMISSION, REDISTRIBUTION,
RECEPTION OR OTHER USE WILL CAUSE A MATERIAL ADVERSE CHANGE IN A VIEWER’S
PERCEPTION OF THE PRINCIPAL VIDEO OR PRINCIPAL AUDIO PRESENTATION OF THE
SERVICE. FURTHERMORE, NETWORK SHALL NOT CHANGE THE SIGNAL OF THE SERVICE IN SUCH
A WAY AS TO TECHNICALLY OR TECHNOLOGICALLY DEFEAT, OR OTHERWISE INTERFERE WITH,
AFFILIATE’S, ANY AFFILIATE’S OF AFFILIATE, OR ANY SYSTEM’S RIGHTS UNDER THIS
SECTION 5(D). IN THE EVENT NETWORK INTERFERES WITH OR OTHERWISE PREVENTS
RECEIPT, DIGITIZATION, COMPRESSION, MODIFICATION, REPLACEMENT, UTILIZATION OR
MANIPULATION OF THE SIGNAL OF THE SERVICE BY AFFILIATE, ANY AFFILIATE OF
AFFILIATE, OR ANY SYSTEM PURSUANT TO THE TERMS OF THIS SECTION 5(D), THEN IN
ADDITION TO ANY OTHER RIGHTS AT LAW OR EQUITY AFFILIATE SHALL HAVE THE RIGHT TO
CANCEL THE LAUNCH AUTHORIZATION FORM(S) FOR ANY OR ALL SYSTEMS, IMMEDIATELY, AND
TO DISCONTINUE CARRIAGE, IMMEDIATELY, OF THE SERVICE ON ANY OR ALL SYSTEMS.


 


(E)                                  CHANGE IN SATELLITE. IF NETWORK PROPOSES TO
CHANGE THE SATELLITE VIA WHICH THE SIGNAL FOR THE SERVICE IS TRANSMITTED TO A
SATELLITE DIFFERENT FROM THAT VIA WHICH IT IS PRESENTLY TRANSMITTED, NETWORK
WILL GIVE [***] PRIOR WRITTEN NOTICE TO AFFILIATE, PROVIDED HOWEVER THAT
AFFILIATE ACKNOWLEDGES THAT A FORCE MAJEURE EVENT (AS DESCRIBED IN SECTION 10)
MAY PREVENT NETWORK FROM PROVIDING THE FOREGOING [***] NOTICE, IN WHICH EVENT
NETWORK SHALL PROVIDE AS MUCH ADVANCE NOTICE AS IS [***]. IF, IN ORDER TO
RECEIVE THE SERVICE AFTER SUCH CHANGE, ANY SYSTEM

 

6

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


WOULD INCUR EXPENSES FOR ADDITIONAL SATELLITE TRANSMISSION RECEPTION EQUIPMENT,
THE LAUNCH AUTHORIZATION FORM FOR SUCH SYSTEM MAY BE CANCELLED BY AFFILIATE UPON
NOTICE TO NETWORK AS OF THE EFFECTIVE DATE OF SUCH CHANGE.


 


(F)                                    CHANGE IN ENCRYPTION METHOD OR
DIGITIZATION. IF NETWORK PROPOSES TO CHANGE THE METHOD VIA WHICH THE SIGNAL FOR
THE SERVICE IS ENCODED, SCRAMBLED OR TO DIGITIZE THE SIGNAL IN CONNECTION WITH
THE SATELLITE TRANSMISSION THEREOF TO A METHOD DIFFERENT FROM THAT VIA WHICH IT
IS PRESENTLY ENCODED, SCRAMBLED OR DIGITIZED, NETWORK WILL GIVE [***] PRIOR
WRITTEN NOTICE TO AFFILIATE AND NETWORK SHALL PROVIDE TO EACH SYSTEM, [***] ANY
ADDITIONAL DECRYPTION EQUIPMENT, PROVIDED HOWEVER, THAT IF NETWORK FAILS TO
PROVIDE SUCH ADDITIONAL DECRYPTION EQUIPMENT TO A SYSTEM OR A SYSTEM WOULD INCUR
EXPENSES FOR ADDITIONAL DIGITIZATION EQUIPMENT IN ORDER TO CONTINUE TO RECEIVE
THE SERVICE AFTER SUCH CHANGE, THE LAUNCH AUTHORIZATION FORM FOR SUCH SYSTEM MAY
BE CANCELLED BY AFFILIATE UPON NOTICE TO NETWORK AS OF THE EFFECTIVE DATE OF
SUCH CHANGE.


 


(G)                                 OTHER TECHNOLOGICAL CHANGES. EXCEPT AS
OTHERWISE PROVIDED IN SECTIONS 5(E) AND 5(F), NETWORK SHALL NOT MATERIALLY
CHANGE THE TECHNOLOGY, STANDARDS, PRACTICES OR PROCEDURES UTILIZED IN CONNECTION
WITH THE DELIVERY OF THE SERVICE UNLESS SUCH CHANGE IS GENERALLY BEING MADE IN
THE CABLE TELEVISION INDUSTRY.


 


(H)                                 CARRIAGE. THE SYSTEMS AND ANY THIRD PARTY
DISTRIBUTOR OF THE SERVICE HEREUNDER MAY DISTRIBUTE THE SERVICE ON A [***] OR
[***] BASIS ON A [***] OR [***] BASIS; PROVIDED, HOWEVER, THAT, EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED OR REQUIRED HEREBY, DURING THE TIME WHEN A SYSTEM
OR SUCH A THIRD PARTY DISTRIBUTOR DISTRIBUTES THE SERVICE, SUCH SYSTEM OR THIRD
PARTY DISTRIBUTOR MUST DISTRIBUTE THE SERVICE WITHOUT ALTERATION, EDITING OR
DELAY OF ANY KIND. AFFILIATE (OR THE SYSTEMS OR SUCH THIRD PARTY DISTRIBUTORS)
WILL HAVE EXCLUSIVE RIGHT TO DESIGNATE THE CHANNEL(S) OVER WHICH THE SERVICE
WILL BE CARRIED AND WILL HAVE THE RIGHT TO CHANGE SUCH DESIGNATION FROM TIME TO
TIME AND AT ANY TIME.


 


(I)                                     PACKAGING. EACH SYSTEM OR THIRD PARTY
DISTRIBUTOR OF THE SERVICE HEREUNDER MAY CARRY THE SERVICE IN AN ANALOG AND/OR
DIGITAL FORMAT AND MAY PACKAGE THE SERVICE WITH OTHER PREMIUM SERVICES.


 


(J)                                     REPRODUCTION LIMITATIONS. SUBJECT TO THE
LAST SENTENCE OF THIS SECTION 5(J), AFFILIATE SHALL NOT, AND SHALL NOT AUTHORIZE
OTHER PERSONS TO, COPY, TAPE OR OTHERWISE REPRODUCE ANY PART OF THE SERVICE
WITHOUT NETWORK’S PRIOR WRITTEN AUTHORIZATION. NEITHER AFFILIATE NOR ANY PERSON
DISTRIBUTING THE SERVICE IN ACCORDANCE HEREWITH SHALL BE RESPONSIBLE OR LIABLE
FOR HOME TAPING OF ALL OR ANY PART OF THE SERVICE BY SUBSCRIBERS. THIS
SECTION 5(J) DOES NOT RESTRICT THE PRACTICE OF CONNECTING DISTRIBUTION CABLES TO
SUBSCRIBERS’ VIDEOTAPE RECORDERS OR OTHER DEVICES INTENDED FOR HOME DUPLICATION
OF AUDIO OR VIDEO PROGRAMMING.


 


(K)                                  DIGITAL RECEPTION. NETWORK REPRESENTS THAT
ITS DIGITAL FEED SHALL BE PROVIDED [***] TO AFFILIATE. AFFILIATE SHALL HAVE THE
OPTION TO UTILIZE THE DIGITAL FEED FROM NETWORK OR, IF NETWORK HAS GRANTED A
THIRD PARTY THE RIGHT TO TRANSPORT A DIGITAL FEED TO UNAFFILIATED CABLE SYSTEMS,
FROM SUCH THIRD PARTY. IT IS AGREED THAT IF AFFILIATE ELECTS TO RECEIVE THE FEED
FROM SAID THIRD PARTY, AND NOT NETWORK, THAT ANY ADDITIONAL TRANSPORT FEES
IMPOSED BY SUCH THIRD PARTY SHALL BE THE RESPONSIBILITY OF AFFILIATE.

 

7

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

6.                                       FEES


 


(A)                                  FEES. FOR EACH [***] OF EACH [***] OF THE
TERM, COMMENCING ON THE EFFECTIVE DATE, AFFILIATE SHALL PAY TO NETWORK, IN
CONSIDERATION FOR THE LICENSE GRANTED HEREIN, THE FOLLOWING FEES:
(I) SUBSCRIPTION PURCHASE: [***]; OR (II) PAY PER VIEW PURCHASE: [***]
(COLLECTIVELY, THE “FEES”), PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE
FOREGOING, ON A SYSTEM-BY-SYSTEM BASIS, [***], PROVIDED FURTHER THAT IF, AS OF
THE [***] ANNIVERSARY OF THE EFFECTIVE DATE, THE NUMBER OF SUBSCRIBERS TO WHICH
THE SERVICE IS AVAILABLE (I.E., ADDRESSABLE SUBSCRIBERS) IS NOT [***] OR [***]
THAN [***], THE FEES SET FORTH IN THE PRECEDING (I) AND (II) SHALL BE, [***], AS
FOLLOWS: SUBSCRIPTION PURCHASE: [***]; OR PAY PER VIEW PURCHASE: [***]. DESPITE
THE FOREGOING, FOR EACH [***] OF EACH [***] OF THE TERM, COMMENCING ON THE
EFFECTIVE DATE, (A) FOR EACH SYSTEM’S DISTRIBUTION OF THE SERVICE TO HOTELS AND
MOTELS ON A PAY PER VIEW PURCHASE BASIS, NETWORK SHALL BE PAID IN ACCORDANCE
WITH THE PAY PER VIEW PURCHASE PROVISIONS OF THE PRECEDING SENTENCE OF THIS
SECTION 6(A), AND (B) FOR EACH SYSTEM’S DISTRIBUTION OF THE SERVICE TO HOTELS
AND MOTELS ON A [***] BASIS, NETWORK SHALL BE PAID THE [***] OF: (X) [***] AND
(Y) [***] PERCENT ([***]%) OF THE [***] ACCRUED PER [***].


 


(B)                                 DUE DATE. THE FEES AND OTHER PAYMENTS
PAYABLE HEREUNDER SHALL BE DUE [***] AFTER THE END OF SUCH [***].  IN THE EVENT
OF A GOOD FAITH DISPUTE REGARDING ANY FEES, NO SUCH DISPUTED FEES SHALL BE DUE
OR PAYABLE BY AFFILIATE TO NETWORK NOR SUBJECT TO THE RECOVERY OF PREJUDGMENT
INTEREST OR THE TERMS OR CONDITIONS OF THIS SECTION 6 UNLESS AND UNTIL SUCH
DISPUTE HAS BEEN RESOLVED TO THE SATISFACTION OF AFFILIATE AND NETWORK, PROVIDED
THAT NETWORK AND AFFILIATE SHALL USE [***] TO RESOLVE SUCH DISPUTES WITHIN A
[***] PERIOD, AND, IF THE PARTIES ARE UNABLE TO RESOLVE SUCH DISPUTE WITHIN SUCH
[***] PERIOD, THE PARTIES MAY PURSUE ALL AVAILABLE RIGHTS AND REMEDIES
HEREUNDER.


 


(C)                                  RETROACTIVE ADJUSTMENTS. IF A PAYMENT OF
FEES DUE HEREUNDER FOR ANY [***] HAS BEEN MADE AND, THE AMOUNT OF SUCH PAYMENT
EXCEEDS THE AMOUNT OF THE FEES WHICH WAS ACTUALLY DUE HEREUNDER FOR SUCH [***]
(REGARDLESS OF WHEN SUCH ADJUSTMENT IS MADE), THEN


 


AFFILIATE SHALL HAVE THE RIGHT TO SET OFF AGAINST ANY AMOUNTS THEN OR THEREAFTER
DUE TO NETWORK (OR, UPON DEMAND, NETWORK SHALL PAY TO AFFILIATE) AN AMOUNT EQUAL
TO SUCH EXCESS.


 


(D)                                 PREVIEW. AFFILIATE SHALL HAVE THE [***]
RIGHT FOR EACH SYSTEM TO PREVIEW THE SERVICE ON ANY SYSTEM ON A [***] OR [***]
BASIS, WITHOUT ANY OBLIGATION TO [***] AND WITHOUT HAVING TO ADD SUCH CABLE
TELEVISION SYSTEM TO SCHEDULE 1 ATTACHED HERETO, FOR A PERIOD OF UP TO [***] IN
ORDER TO DETERMINE SUBSCRIBER PREFERENCES AS LONG AS THE PREVIEW IS OFFERED
[***] TO SUBSCRIBERS AND PRIOR TO THE SERVICE BEING OFFERED TO ANY SUBSCRIBERS.

 

8

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

7.                                       REPORTS


 


(A)                                  REPORTS. WITHIN [***] AFTER THE END OF EACH
[***] DURING THE TERM, AFFILIATE SHALL SEND TO NETWORK A STATEMENT WHICH SETS
FORTH THE [***] WHO PURCHASED THE SERVICE (BY SUBSCRIPTION PURCHASE OR PAY PER
VIEW PURCHASE) AND SUCH OTHER INFORMATION AS MAY BE REASONABLY NECESSARY TO
SUPPORT THE COMPUTATION OF THE FEES DUE TO NETWORK FOR SUCH [***]. AFFILIATE
SHALL SEND SUCH STATEMENT TO NETWORK TOGETHER WITH PAYMENT OF FEES.


 


(B)                                 AUDIT RIGHT. DURING THE TERM, AND FOR [***]
THEREAFTER, AFFILIATE SHALL MAINTAIN ACCURATE AND COMPLETE BOOKS AND RECORDS, IN
ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND PRACTICES WHICH
CONTAIN INFORMATION SUFFICIENT TO VERIFY THE FEES DUE NETWORK HEREUNDER. UPON
[***] PRIOR WRITTEN NOTICE, NETWORK SHALL HAVE THE RIGHT, DURING THE TERM, [***]
TO EXAMINE DURING NORMAL BUSINESS HOURS AT A LOCATION WITHIN THE 48 CONTIGUOUS
UNITED STATES WITHOUT UNREASONABLY INTERFERING WITH THE OPERATION OF AFFILIATE’S
BUSINESS, THE BOOKS AND RECORDS OF AFFILIATE WHICH ARE RELATED DIRECTLY TO THE
SERVICE TO THE EXTENT NECESSARY TO VERIFY THE FEES DUE; PROVIDED, HOWEVER, THAT
SUCH EXAMINATIONS SHALL NOT BE CONDUCTED MORE FREQUENTLY THAN [***] IN ANY [***]
PERIOD AND THAT SUCH EXAMINATIONS SHALL BE LIMITED TO FEES PAYABLE DURING THE
[***] AND THE [***]. IF ANY SUCH EXAMINATION REVEALS A DISCREPANCY IN THE AMOUNT
PAID TO NETWORK, AFFILIATE SHALL BE PAID AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
DISCREPANCY, PLUS INTEREST ON THE AMOUNT OF SUCH DISCREPANCY AT THE RATE OF
[***]% PER [***] (OR, IF LOWER, THE MAXIMUM RATE PERMITTED BY LAW) FROM THE DATE
ON WHICH SUCH AMOUNT WAS PAID BY OR SHOULD HAVE BEEN PAID TO NETWORK THROUGH THE
DATE ON WHICH PAYMENT IS MADE TO NETWORK. NETWORK WILL BE DEEMED TO HAVE WAIVED
ANY AND ALL CLAIMS WHICH IT MAY HAVE WITH RESPECT TO AN UNDERPAYMENT OF FEES DUE
UNLESS IT GIVES WRITTEN NOTICE OF SUCH CLAIMS TO AFFILIATE UPON THE EARLIER OF
[***] AFTER THE DATE ON WHICH PAYMENT OF SUCH FEES WAS DUE OR, WITHIN [***]
AFTER THE CONCLUSION OF SUCH EXAMINATION.


 


(C)                                  COMPLIANCE. NETWORK REPRESENTS, COVENANTS,
AND WARRANTS THAT THE SERVICE COMPLIES, AND WILL CONTINUE TO COMPLY, IN ALL
RESPECTS WITH THE COMMERCIAL MATTER LIMITATIONS OF THE CHILDREN’S TELEVISION ACT
OF 1990, PUBLIC LAW 101-437 (OCTOBER 18, 1990) AND THE REGULATIONS OF FCC
PROMULGATED THEREUNDER, AS THE SAME MAY APPLY TO CABLE TELEVISION SYSTEMS AND
CABLE OPERATORS, INCLUDING 47 C.F.R. §76.225, 76.305, AND AS THE SAME MAY BE
AMENDED FROM TIME TO TIME (“CHILDREN’S TELEVISION REGULATIONS”). NETWORK FURTHER
REPRESENTS, COVENANTS AND WARRANTS THAT IT WILL PROVIDE TO AFFILIATE ALL RECORDS
DEMONSTRATING SUCH COMPLIANCE UNDER THE CHILDREN’S TELEVISION REGULATIONS AS ARE
NECESSARY FOR AFFILIATE TO TIMELY DEMONSTRATE ITS COMPLIANCE AS A CABLE OPERATOR
WITH THE COMMERCIAL MATTER LIMITATIONS AND RECORD KEEPING REQUIREMENTS OF THE
CHILDREN’S TELEVISION REGULATIONS. NETWORK FURTHER REPRESENTS, COVENANTS AND
WARRANTS THAT THE SERVICE COMPLIES, AND WILL CONTINUE TO COMPLY, WITH ALL
ORIGINATION CABLECASTING REGULATIONS OF THE FCC, INCLUDING BUT NOT LIMITED TO 47
C.F.R. §§76.205-76.221 (POLITICAL EQUAL TIME, PERSONAL ATTACH, LOTTERIES AND
SPONSORSHIP IDENTIFICATION), AS THE SAME ANY BE AMENDED FROM TIME TO TIME
(“ORIGINATION CABLECASTING REQUIREMENTS”), AND THAT NETWORK SHALL PROVIDE
AFFILIATE ALL NECESSARY DOCUMENTATION REQUIRED THEREUNDER FOR AFFILIATE TO
TIMELY MEET ITS DOCUMENTATION AND PUBLIC FILE REQUIREMENTS UNDER THE ORIGINATION
CABLECASTING REQUIREMENTS. IN THE EVENT THAT ANY OTHER PROGRAMMING OFFERED BY
THE SERVICE SHALL BE AMONG THE KIND OF PROGRAMMING WHICH IS REGULATED BY
FEDERAL, STATE OR LOCAL LAW, AS THE SAME MAY APPLY TO CABLE TELEVISION SYSTEMS
AND CABLE OPERATORS, OR OTHER NON-BROADCAST TELEVISION DISTRIBUTORS, THEN
NETWORK SHALL PROVIDE TO AFFILIATE ALL STATEMENTS, RECORDS OR OTHER DOCUMENTS IN
THE

 

9

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


NETWORK’S POSSESSION, CUSTODY AND CONTROL REASONABLY NECESSARY FOR AFFILIATE TO
DEMONSTRATE TIMELY COMPLIANCE AS A CABLE OPERATOR OR DISTRIBUTOR WITH SUCH LAWS
AND REGULATIONS.


 

8.                                       PROMOTION AND ADVERTISING


 


(A)                                  LAUNCH AND MARKETING SUPPORT. NETWORK SHALL
PROVIDE TO EACH SYSTEM THE LAUNCH AND MARKETING SUPPORT SET FORTH ON EXHIBIT D.


 


(B)                                 NETWORK’S NAMES AND MARKS. AFFILIATE
ACKNOWLEDGES THAT THE NAME AND MARK PLEASURE™ (AND THE NAMES OF CERTAIN PROGRAMS
WHICH APPEAR IN THE SERVICE) (THE “NETWORK MARKS”) AND THE PROGRAMMING PROVIDED
BY THE SERVICE, AS BETWEEN AFFILIATE AND NETWORK, ARE THE EXCLUSIVE PROPERTY OF
NETWORK OR ITS SUPPLIERS AND THAT AFFILIATE HAS NOT AND WILL NOT ACQUIRE ANY
PROPRIETARY RIGHTS THEREIN BY REASON OF THIS AGREEMENT. AFFILIATE SHALL NOT USE
THE NETWORK MARKS WITHOUT THE PRIOR WRITTEN CONSENT OF NETWORK, EXCEPT THAT
AFFILIATE MAY USE THE NETWORK MARKS IN A MANNER THAT IS CONSISTENT WITH THE
CRITERIA AND REQUIREMENTS SPECIFIED ON EXHIBIT D OF THIS AGREEMENT IN ROUTINE
PROMOTIONAL MATERIALS, CHANNEL LINE-UPS, PRINT AND ELECTRONIC PROGRAM GUIDES AND
ON THE WEB SITES OF AFFILIATE OR ANY SYSTEM WITHOUT THE PRIOR WRITTEN CONSENT OF
NETWORK. NOTHING CONTAINED HEREIN SHALL LIMIT OR RESTRICT THE RIGHT OF
AFFILIATE, THE SYSTEMS OR ANY THIRD PARTY DISTRIBUTORS OF THE SERVICE HEREUNDER
TO USE SUCH NAMES AND MARKS (I) IN CONNECTION WITH THE EXERCISE OF ITS OR THEIR
RIGHTS HEREUNDER OR (II) AS PERMITTED UNDER ANY OTHER CONTRACT OR AGREEMENT, IN
CONNECTION WITH ANY LOCAL ADVERTISING INSERTED IN ANY CABLE TELEVISION SERVICE
OR PROGRAMMING IF THE SPONSOR OF SUCH ADVERTISEMENT HAD THE RIGHT TO USE SUCH
NAMES AND MARKS THEREIN OR OTHERWISE THAN UNDER THIS AGREEMENT.


 


(C)                                  CROSS CHANNEL PROMOTIONS OF AFFILIATED
SERVICES. EXCEPT AS OTHERWISE EXPRESSLY AUTHORIZED IN THIS AGREEMENT, NETWORK
SHALL NOT PROMOTE, MARKET OR ADVERTISE ON THE SERVICE ANY OTHER CABLE
PROGRAMMING SERVICE WHICH IS AFFILIATED OR ASSOCIATED WITH NETWORK (“CROSS
PROMOTIONS”) UNLESS SUCH OTHER SERVICE IS THEN BEING DISTRIBUTED BY THE SYSTEMS
ON WHICH SUCH CROSS PROMOTIONS ARE TO APPEAR. THE PRACTICE OF “NESTING” OR
“INCUBATING” (WHETHER OR NOT FOR THE EXPRESS PURPOSE OF INDUCING SUBSCRIPTIONS
TO) A CABLE PROGRAMMING SERVICE BY SHOWCASING SUCH SERVICE WITHIN AN EXISTING
SERVICE SHALL BE CONSIDERED A MEANS TO “PROMOTE, MARKET OR ADVERTISE” SUCH
SERVICE HEREUNDER. NETWORK AGREES THAT THE SERVICE WILL NOT AIR ANY PROMOTIONAL
SPOT (WHETHER ALONE OR IN CONJUNCTION WITH ANY OTHER PERSON) WHICH INDICATES
THAT ANY OTHER METHOD OF VIDEO DISTRIBUTION OFFERS A SERVICE NOT AVAILABLE ON
THE RELEVANT AFFILIATE SYSTEM. AFFILIATE SHALL HAVE THE RIGHT TO PREEMPT ALL
MATERIAL WHICH VIOLATES THE FOREGOING.


 

9.                                       REPRESENTATIONS, WARRANTIES AND
COVENANTS


 


(A)                                  NETWORK’S AUTHORIZATION. NETWORK REPRESENTS
AND WARRANTS THAT: (I) NETWORK IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF COLORADO; (II) NETWORK HAS
THE REQUISITE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO
FULLY PERFORM ITS OBLIGATIONS HEREUNDER; (III) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL CORPORATE AND
BOARD OF DIRECTORS’ ACTIONS NECESSARY ON THE PART OF NETWORK; (IV) NETWORK IS
NOT SUBJECT TO ANY CONTRACTUAL OR OTHER LEGAL OBLIGATION WHICH WILL IN ANY WAY
INTERFERE WITH ITS FULL PERFORMANCE OF THIS AGREEMENT; AND (V) THE INDIVIDUAL
EXECUTING THIS AGREEMENT ON BEHALF OF NETWORK HAS THE AUTHORITY TO DO SO.

 

10

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


(B)                                 INSURANCE. NETWORK REPRESENTS, WARRANTS AND
COVENANTS THAT (I) IT HAS OBTAINED BROADCASTER’S ERRORS AND OMISSIONS INSURANCE
COVERING THE SERVICE AND ALL ELEMENTS THEREOF FROM A NATIONALLY RECOGNIZED
INSURANCE CARRIER AND IN ACCORDANCE WITH INDUSTRY STANDARDS OF NO LESS THAN
[***]; (II) SUCH INSURANCE SHALL REMAIN IN FULL FORCE AND EFFECT THROUGHOUT THE
TERM; (III) AFFILIATE SHALL BE NAMED AS AN ADDITIONAL INSURED ON THE INSURANCE
POLICY; (IV) NETWORK SHALL PROVIDE AFFILIATE WITH DOCUMENTATION TO SUCH EFFECT
UPON THE EXECUTION HEREOF; (V) [***] PRIOR TO THE EXPIRATION OF SUCH POLICY
NETWORK SHALL PROVIDE AFFILIATE WITH APPROPRIATE PROOF OF ISSUANCE OF A POLICY
CONTINUING IN FORCE AND EFFECT THE INSURANCE COVERED BY THE INSURANCE SO
EXPIRING; AND (VI) NETWORK SHALL PROVIDE AFFILIATE WITH [***] WRITTEN NOTICE OF
ANY CHANGES IN SUCH POLICY.


 


(C)                                  AFFILIATE’S AUTHORIZATION. AFFILIATE
REPRESENTS AND WARRANTS THAT: (I) AFFILIATE IS A DIVISION OF A LIMITED
PARTNERSHIP DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE; (II) AFFILIATE HAS THE REQUISITE POWER AND AUTHORITY
TO EXECUTE AND DELIVER THIS AGREEMENT AND TO FULLY PERFORM ITS OBLIGATIONS
HEREUNDER; (III) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAS
BEEN DULY AUTHORIZED BY ALL ACTION NECESSARY ON THE PART OF AFFILIATE;
(IV) AFFILIATE IS NOT SUBJECT TO ANY CONTRACTUAL OR OTHER LEGAL OBLIGATION WHICH
WILL IN ANY WAY INTERFERE WITH ITS FULL PERFORMANCE OF THIS AGREEMENT; AND
(V) THE INDIVIDUAL EXECUTING THIS AGREEMENT ON BEHALF OF AFFILIATE HAS THE
AUTHORITY TO DO SO.


 


(D)                                 AFFILIATE’S TRADEMARKS. NETWORK REPRESENTS
AND WARRANTS THAT IT SHALL NOT USE, AND NO RIGHT OR LICENSE IS HEREIN GRANTED TO
NETWORK TO USE, ANY OF THE TRADE NAMES, TRADEMARKS, COPYRIGHTS, STYLES, SLOGANS,
TITLES, LOGOS OR SERVICE MARKS OF AFFILIATE, TWI, TWE, TWEAN, TWIC, PARAGON
COMMUNICATIONS, ANY OTHER SYSTEM OR ANY OTHER TIME WARNER COMPANY.


 


(E)                                  PUBLICITY. NETWORK REPRESENTS AND WARRANTS
THAT IT SHALL NOT HAVE, AND SHALL NOT PERMIT ITS OFFICERS, DIRECTORS, PARTNERS,
SHAREHOLDERS, EMPLOYEES, AGENTS, REPRESENTATIVES OR AFFILIATES TO HAVE, ANY ORAL
OR WRITTEN COMMUNICATION (INCLUDING, WITHOUT LIMITATION, ANNOUNCEMENTS,
CORRESPONDENCE AND ADVERTISEMENTS) WITH OR DIRECTED TO ANY THIRD PARTY
(INCLUDING, WITHOUT LIMITATION, THE PRESS, THE PUBLIC, SUBSCRIBERS, THE TRADE
AND GOVERNMENTAL AND QUASI-GOVERNMENTAL AGENCIES, AUTHORITIES AND
INSTRUMENTALITIES) WHICH (I) CONCERNS (A) THE NEGOTIATION (OR OTHER TRANSACTIONS
IN CONTEMPLATION OF), TERMINATION, RENEWAL, NON-RENEWAL OR EXPIRATION OF THIS
AGREEMENT OF ANY OTHER PRIOR, THEN CURRENT OR PROPOSED AGREEMENT, ARRANGEMENT OR
UNDERSTANDING WITH ANY TIME WARNER COMPANY RELATING TO THE DISTRIBUTION OF THE
SERVICE OR (B) ANY MODIFICATION OR AMENDMENT HEREOF OR THEREOF OR (II) WOULD OR
COULD ADVERSELY AFFECT RELATIONS BETWEEN AFFILIATE, ANY TIME WARNER COMPANY OR
SYSTEM, ON THE ONE HAND, AND SUBSCRIBERS, POTENTIAL SUBSCRIBERS OR SUCH
AGENCIES, AUTHORITIES OR INSTRUMENTALITIES, ON THE OTHER HAND, WITHOUT THE PRIOR
WRITTEN APPROVAL OF THE FORM AND CONTENT OF SUCH COMMUNICATION BY AFFILIATE;
PROVIDED, HOWEVER, THAT SUCH APPROVAL SHALL NOT BE REQUIRED IF SUCH
COMMUNICATION IS REQUIRED BY (I) AN APPLICABLE LAW, RULE OR REGULATION OR
(II) AN ORDER OF A COURT OR GOVERNMENTAL AGENCY, AUTHORITY OR INSTRUMENTALITY OF
COMPETENT JURISDICTION; PROVIDED FURTHER, HOWEVER, THAT, PRIOR TO COMMUNICATION
WITHOUT SUCH APPROVAL PURSUANT TO THE PRECEDING CLAUSE (II), NETWORK SHALL HAVE
GIVEN PROMPT PRIOR NOTICE TO AFFILIATE OF SUCH INTENDED COMMUNICATION AND, IF
REQUESTED BY AFFILIATE, SHALL HAVE USED REASONABLE EFFORTS AT NETWORK’S EXPENSE
TO OBTAIN A PROTECTIVE ORDER OR SIMILAR PROTECTION FOR THE BENEFIT OF AFFILIATE.
IN NO EVENT SHALL NETWORK ATTEMPT OR PERMIT ITS OFFICERS, DIRECTORS, PARTNERS,
SHAREHOLDERS, EMPLOYEES, AGENTS,

 

11

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


REPRESENTATIVES OR AFFILIATES TO INTERFERE WITH SUCH RELATIONS. NETWORK AND
AFFILIATE HEREBY ACKNOWLEDGE THAT (I) THEIR INTERESTS ARE OFTEN IN DIRECT
CONFLICT, (II) THEIR RELATIONSHIP IS OFTEN ADVERSARIAL, AND (III) NETWORK COULD
CAUSE AFFILIATE SIGNIFICANT HARM BY THE NATURE OF NETWORK’S COMMUNICATIONS TO
AFFILIATE’S SUBSCRIBERS OR TO THE GOVERNMENTAL ENTITIES OR FRANCHISE OR
LICENSING AUTHORITIES WHOSE OPINIONS AND ACTIONS COULD ADVERSELY AFFECT
AFFILIATE’S CABLE TELEVISION SYSTEMS. THEREFORE, NETWORK SHALL NOT KNOWINGLY
INITIATE COMMUNICATIONS REGARDING AFFILIATE OR THE CARRIAGE OF THE SERVICE WITH
ANY SUBSCRIBERS OR FRANCHISE OR LICENSING AUTHORITIES OR GOVERNMENTAL ENTITIES
IN THE OPERATING AREA OF ANY CABLE TELEVISION SYSTEM OWNED OR MANAGED BY A TIME
WARNER COMPANY WITHOUT AFFILIATE’S PRIOR WRITTEN APPROVAL, AND UNDER NO
CIRCUMSTANCES SHALL NETWORK KNOWINGLY ENGAGE IN ANY COMMUNICATIONS WITH ANY
SUBSCRIBERS OR FRANCHISE OR LICENSING AUTHORITY OR GOVERNMENTAL ENTITY IN THE
OPERATING AREA OF ANY SUCH SYSTEM WHICH WOULD, OR COULD, ADVERSELY INTERFERE
WITH AFFILIATE’S RELATIONS WITH SUBSCRIBERS, OR AFFILIATE’S RELATIONS WITH ANY
GOVERNMENTAL ENTITY OR COMMUNITY IN ANY SUCH OPERATING AREA. THIS PROVISION
SHALL NOT APPLY, (A) TO ANY NATIONAL ADVERTISING OR PROMOTION BY NETWORK IN
CONNECTION WITH THE SERVICE, (B) TO ANY PROCEEDING BEFORE ANY JUDICIAL BODY, OR
(C) COMMUNICATIONS WITH CONGRESS OR WITH ANY OTHER BRANCH OR AGENCY OF THE
FEDERAL GOVERNMENT. THIS PROVISION SHALL NOT PREVENT NETWORK FROM CABLECASTING
[***] FOR SUCH PURPOSES AS [***] OR [***] TO VIEWERS; PROVIDED THAT SUCH
ACTIVITIES SHALL NOT CONTAIN COMMUNICATIONS OR MATERIALS WHICH COULD ADVERSELY
AFFECT AFFILIATE. IN ADDITION, THIS SECTION 9(E) SHALL NOT PREVENT NETWORK FROM
[***] OR OTHER COMMUNICATIONS RECEIVED FROM SUBSCRIBERS; PROVIDED THAT SUCH
RESPONSES SHALL NOT INCLUDE INFORMATION OR TEXT WHICH COULD REASONABLY BE
CONSTRUED TO ADVERSELY AFFECT AFFILIATE. AFFILIATE ACKNOWLEDGES THAT NETWORK’S
RESPONDING TO COMMUNICATIONS FROM SUBSCRIBERS WITH INFORMATION SPECIFICALLY
REQUESTED BY SUCH SUBSCRIBER ABOUT THE AVAILABILITY OF THE SERVICE AND/OR OTHER
PROGRAMMING OR SERVICES AVAILABLE FROM THE NETWORK OR ANY AFFILIATE OF NETWORK
SHALL NOT BE DEEMED TO ADVERSELY AFFECT AFFILIATE. THIS SECTION 9(E) SHALL
SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT (REGARDLESS OF THE
REASON FOR SUCH EXPIRATION OR TERMINATION) FOR A PERIOD OF TWO (2) YEARS.


 

10.                                 FORCE MAJEURE


 

Neither party shall have any liability to the other party for any failure to
perform hereunder, if such failure is due to: an act of God; inevitable
accident; fire; lockout; strike or other labor dispute; riot or civil commotion;
act of government or governmental instrumentality (whether federal, state or
local); act of terrorism; failure of performance by a common carrier; failure in
whole or in part of technical facilities or satellites; or other cause
(excluding financial inability or difficulty of any kind) beyond such party’s
reasonable control; provided, however, that, if such failure interrupts
(sporadically or continuously) or degrades the quality of the signal for the
Service received by the Systems or third party distributors of the Service
hereunder, then the [***] fee payable by Affiliate hereunder for the [***]
during which such failure occurs shall be reduced to an amount [***] if such
failure had not occurred and provided further, that such interruptions or
degradation if they continue for [***] consecutive [***] periods [***] periods
in any period of [***] Network shall have the right in addition to any other
remedies at law or equity to terminate on [***] notice. Network shall use [***]
to remedy the cause of such interruptions or degradation as soon as reasonably
possible.

 

12

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

11.                                 [***]; AUDIT RIGHTS


 


(A)                                  [***]


 


(B)                                 AUDIT RIGHT; DAMAGES. DURING THE TERM, AND
FOR [***] THEREAFTER, NETWORK SHALL MAINTAIN ACCURATE AND COMPLETE BOOKS AND
RECORDS IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
PRACTICES WHICH, AT A MINIMUM, SHALL CONTAIN SUFFICIENT INFORMATION TO ENABLE AN
AUDITOR TO VERIFY COMPLIANCE WITH THIS AGREEMENT. UPON [***] PRIOR WRITTEN
NOTICE, AFFILIATE SHALL HAVE THE RIGHT, DURING THE TERM OF THIS AGREEMENT AND
FOR [***] THEREAFTER TO EXAMINE DURING NORMAL BUSINESS HOURS ALL OF THE BOOKS
AND RECORDS OF NETWORK TO THE EXTENT NECESSARY TO VERIFY COMPLIANCE WITH THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY SUCH AUDIT SHALL BE CONDUCTED BY A PUBLIC
ACCOUNTING FIRM OR AN AUDITING FIRM SELECTED BY AFFILIATE WHO HAS EXECUTED A
WRITTEN NON-DISCLOSURE AGREEMENT WHICH INCLUDES CONFIDENTIALITY PROVISIONS AT
LEAST AS STRICT AS THOSE SET FORTH IN THIS AGREEMENT AND PROVIDES THAT
INFORMATION REVIEWED DURING AN AUDIT SHALL NOT BE DISCLOSED TO THIRD PARTIES
(THE “AUDITOR”), AND PROVIDED FURTHER THAT SUCH EXAMINATIONS SHALL NOT BE
CONDUCTED MORE FREQUENTLY THAN [***]. IF, AS A RESULT OF AN AUDIT OR
EXAMINATION, THE AUDITOR DETERMINES THAT NETWORK HAS COMPLIED WITH
SECTION 11(A), THEN THE AUDITOR SHALL PROVIDE NOTICE TO THE PARTIES STATING ONLY
THAT NETWORK HAS COMPLIED. IF, AS A RESULT OF AN AUDIT, THE AUDITOR DETERMINES
THAT NETWORK HAS FAILED TO COMPLY WITH SECTION 11(A), THEN THE AUDITOR SHALL
COMMENCE GOOD FAITH DISCUSSIONS WITH NETWORK REGARDING SUCH NON-COMPLIANCE. IN
THE EVENT THAT AFTER SUCH GOOD FAITH DISCUSSIONS, THE AUDITOR CONCLUDES THAT
NETWORK, IN FACT, HAS COMPLIED WITH SECTION 11(A), THEN THE AUDITOR SHALL
PROVIDE NOTICE TO THE PARTIES STATING ONLY THAT NETWORK HAS COMPLIED. IN THE
EVENT THAT AFTER SUCH GOOD FAITH DISCUSSIONS, THE AUDITOR CONCLUDES THAT NETWORK
HAS NOT COMPLIED WITH SECTION 11(A), THEN NETWORK SHALL HAVE THE OPTION, AT
NETWORK’S SOLE ELECTION, TO EITHER (I) GRANT TO AFFILIATE THE PROVISION WHICH IS
THE SUBJECT OF SECTION 11(A) EFFECTIVE AS OF THE DATE ON WHICH SUCH PROVISION
WAS GRANTED TO THE THIRD PARTY, OR (II) AUTHORIZE THE AUDITOR TO PROVIDE TO
AFFILIATE ONLY THAT LIMITED INFORMATION ACQUIRED DURING THE COURSE OF THE AUDIT
AS IS NECESSARY FOR AFFILIATE TO PURSUE ITS CLAIM OR CLAIMS RELATED TO NETWORK’S
NON-COMPLIANCE; ANY INFORMATION THAT IS NOT SO NECESSARY SHALL NOT BE DISCLOSED
TO AFFILIATE BY THE AUDITOR AND SHALL REMAIN STRICTLY CONFIDENTIAL. UNDER NO
CIRCUMSTANCES, OTHER THAT THE LIMITED CIRCUMSTANCE SET FORTH IN CLAUSE
(II) ABOVE, SHALL ANY INFORMATION ACQUIRED DURING THE COURSE OF THE AUDIT BE
DISCLOSED TO AFFILIATE BY THE AUDITOR. IN THE EVENT THAT EITHER (X) NETWORK
AGREES PURSUANT TO CLAUSE (I) ABOVE TO GRANT TO AFFILIATE THE PROVISION, OR
(Y) IT IS DETERMINED BY A COURT OF LAW THAT NETWORK VIOLATED SECTION 11(A),
NETWORK AGREES TO (A) [***]. WITHIN [***] OF THE END OF EACH [***] OF THE TERM,
NETWORK SHALL CERTIFY, IN A WRITING SIGNED BY [***] EXECUTIVE OFFICERS OF
NETWORK, THAT NETWORK IS COMPLIANT WITH SECTION 11(A).


 


(C)                                  NO CONFLICTING PROVISION. DURING THE TERM
AND FOR [***] THEREAFTER, NETWORK SHALL NOT ENTER INTO ANY AGREEMENT OR CONTRACT
(WHETHER ORAL OR WRITTEN) WHICH LIMITS OR RESTRICTS, OR HAS THE EFFECT OF
LIMITING OR RESTRICTING, AFFILIATE’S RIGHTS UNDER SECTION 11(B) BY REASON OF
PROVISIONS REGARDING CONFIDENTIALITY OR NON-DISCLOSURE OR OTHERWISE.


 

12.                                 INDEMNIFICATION AND OTHER REMEDIES


 


(A)                                  INDEMNIFICATION BY NETWORK. NETWORK SHALL
INDEMNIFY AFFILIATE AND EACH OTHER TIME WARNER COMPANY, EACH SYSTEM, THE PERSONS
WHICH DIRECTLY OWN THE SYSTEMS AND THEIR RESPECTIVE AFFILIATES (INCLUDING
CONTROLLING PERSONS AND RELATED COMPANIES), OFFICERS,

 

13

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS (EACH, AN “INDEMNITEE”) FOR, AND
SHALL HOLD THEM HARMLESS FROM AND AGAINST, ANY AND ALL LOSSES, SETTLEMENTS,
CLAIMS, ACTIONS, SUITS, PROCEEDINGS, INVESTIGATIONS, JUDGMENTS, AWARDS, DAMAGES
AND LIABILITIES (COLLECTIVELY, “LOSSES” AND, INDIVIDUALLY, A “LOSS”) WHICH ARE
SUSTAINED OR INCURRED BY OR ASSERTED AGAINST ANY OF THEM AND WHICH ARISE OUT OF
OR RELATE TO (I) ANY BREACH OF THIS AGREEMENT BY NETWORK OR (II) THE SERVICE,
THE CONTENT THEREOF OR PROGRAMMING CONTAINED THEREIN OR THE DELIVERY OR
DISTRIBUTION THEREOF (INCLUDING, WITHOUT LIMITATION, ANY LOSS ARISING OUT OF
LIBEL, SLANDER, DEFAMATION, INDECENCY, OBSCENITY, INVASION OF RIGHT OF PRIVACY
OR INFRINGEMENT OR VIOLATION OF COPYRIGHTS, MUSIC SYNCHRONIZATION OR PERFORMANCE
RIGHTS, DRAMATIC OR NON-DRAMATIC MUSIC RIGHTS, TRADEMARK RIGHTS, PATENT RIGHTS
OR OTHER CONTRACTUAL OR PROPRIETARY RIGHTS) TO THE EXTENT THAT SUCH LOSSES DO
NOT ARISE DIRECTLY FROM AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND
SHALL REIMBURSE THEM FOR ANY AND ALL LEGAL, ACCOUNTING AND OTHER FEES, COSTS AND
EXPENSES (COLLECTIVELY, “EXPENSES”) REASONABLY INCURRED BY ANY OF THEM IN
CONNECTION WITH INVESTIGATING, MITIGATING OR DEFENDING ANY SUCH LOSS; PROVIDED,
HOWEVER, THAT NETWORK WILL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER THIS
SECTION 12(A) TO THE EXTENT THAT AFFILIATE HAS AN OBLIGATION OR LIABILITY WITH
RESPECT TO THE SAME LOSS UNDER SECTION 12(B).


 


(B)                                 INDEMNIFICATION BY AFFILIATE. AFFILIATE
SHALL INDEMNIFY NETWORK AND ITS AFFILIATES (INCLUDING CONTROLLING PERSONS AND
RELATED COMPANIES), OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS FOR,
AND SHALL HOLD THEM HARMLESS FROM AND AGAINST, ANY AND ALL LOSSES WHICH ARE
SUSTAINED OR INCURRED BY OR ASSERTED AGAINST ANY OF THEM AND WHICH (I) ARISE OUT
OF ANY BREACH OF THIS AGREEMENT BY AFFILIATE OR (II) ARISE DIRECTLY OUT OF THE
ADDITION OF MATERIAL TO OR THE DELETION OF MATERIAL FROM THE CONTENT OF THE
SERVICE BY AFFILIATE OR THE SYSTEMS AND SHALL REIMBURSE THEM FOR ANY AND ALL
EXPENSES REASONABLY INCURRED BY ANY OF THEM IN CONNECTION WITH INVESTIGATING,
MITIGATING OR DEFENDING ANY SUCH LOSS; PROVIDED, HOWEVER, THAT AFFILIATE WILL
NOT HAVE ANY OBLIGATION OR LIABILITY UNDER THIS SECTION 12(B) TO THE EXTENT THAT
NETWORK HAS AN OBLIGATION OR LIABILITY WITH RESPECT TO THE SAME LOSS UNDER
SECTION 12(A).


 


(C)                                  NOTICE; DEFENSE. PROMPTLY AFTER RECEIPT BY
A PARTY OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUIT, PROCEEDING OR
INVESTIGATION IN RESPECT OF WHICH A CLAIM FOR INDEMNIFICATION MAY BE MADE
HEREUNDER BY IT OR ITS AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES
OR AGENTS, SUCH PARTY WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE OTHER
PARTY; BUT THE FAILURE TO SO NOTIFY THE OTHER PARTY WILL NOT RELIEVE THE OTHER
PARTY FROM ANY LIABILITY OR OBLIGATION WHICH THE OTHER PARTY MAY HAVE TO ANY
INDEMNIFIED PERSON (I) OTHERWISE THAN UNDER THIS AGREEMENT OR (II) UNDER THIS
AGREEMENT EXCEPT TO THE EXTENT OF ANY MATERIAL PREJUDICE TO THE OTHER PARTY
RESULTING FROM SUCH FAILURE. IF ANY SUCH ACTION, SUIT, PROCEEDING OR
INVESTIGATION IS BROUGHT AGAINST AN INDEMNIFIED PERSON, THE INDEMNIFYING PARTY
WILL BE ENTITLED TO PARTICIPATE THEREIN AND, IF IT WISHES TO ASSUME THE DEFENSE
THEREOF WITH COUNSEL SATISFACTORY TO THE INDEMNIFIED PERSON (WHO SHALL NOT,
EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PERSON, BE COUNSEL TO THE INDEMNIFIED
PERSON) AND GIVES WRITTEN NOTICE TO THE INDEMNIFIED PERSON OF ITS ELECTION SO TO
ASSUME THE DEFENSE THEREOF WITHIN [***] AFTER NOTICE SHALL HAVE BEEN GIVEN TO IT
BY THE INDEMNIFIED PERSON PURSUANT TO THE PRECEDING SENTENCE, WILL BE ENTITLED
TO ASSUME THE DEFENSE THEREOF. EACH INDEMNIFIED PERSON WILL BE OBLIGATED TO
COOPERATE REASONABLY WITH THE INDEMNIFYING PARTY, AT THE EXPENSE OF THE
INDEMNIFYING PARTY, IN CONNECTION WITH SUCH DEFENSE AND THE COMPROMISE OR
SETTLEMENT OF ANY SUCH ACTION, SUIT, PROCEEDING OR INVESTIGATION.

 

14

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


(D)                                 OVERDUE PAYMENTS. IF ANY AMOUNT DUE
HEREUNDER IS NOT PAID WHEN DUE OR WITHIN [***] THEREAFTER, THE PAYOR SHALL PAY,
IN ADDITION TO SUCH AMOUNT, INTEREST ON SUCH AMOUNT AT A RATE OF [***]% PER
[***] (OR, IF LOWER, THE MAXIMUM RATE PERMITTED BY LAW) FROM THE DATE ON WHICH
SUCH AMOUNT WAS DUE THROUGH THE DATE ON WHICH PAYMENT OF SUCH AMOUNT IS MADE.


 


(E)                                  CONSEQUENTIAL DAMAGES. NEITHER AFFILIATE
NOR ANY OTHER TIME WARNER COMPANY, OR ANY SYSTEM, OR THIRD PARTY DISTRIBUTOR OF
THE SERVICE ON THE ONE HAND, NOR NETWORK, ON THE OTHER HAND, SHALL, FOR ANY
REASON OR UNDER ANY LEGAL THEORY, BE LIABLE TO THE OTHER OR ANY THIRD PARTY FOR
ANY SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR LOSS OF
PROFITS, REVENUES, DATA OR SERVICES, REGARDLESS OF WHETHER SUCH DAMAGES OR LOSS
WAS FORESEEABLE AND REGARDLESS OF WHETHER IT WAS INFORMED OR HAD DIRECT OR
IMPUTED KNOWLEDGE OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS IN ADVANCE.


 


(F)                                    CUMULATIVE REMEDIES. ALL RIGHTS, POWERS
AND REMEDIES AFFORDED TO A PARTY HEREUNDER, BY LAW, IN EQUITY OR OTHERWISE SHALL
BE CUMULATIVE (AND NOT ALTERNATIVE) AND SHALL NOT PRECLUDE ASSERTION OR SEEKING
BY A PARTY OF ANY OTHER RIGHTS OR REMEDIES.


 

13.                                 TERMINATION


 

In addition to the other rights of termination set forth in this Agreement, the
parties shall have the right to terminate this Agreement as follows.

 


(A)                                  BANKRUPTCY. IF A PARTY (I) BECOMES BANKRUPT
OR INSOLVENT, HOWEVER EVIDENCED, (II) ADMITS IN WRITING ITS INABILITY TO PAY ITS
DEBTS WHEN DUE, (III) MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
(IV) HAS APPOINTED, VOLUNTARILY OR INVOLUNTARILY, ANY TRUSTEE, RECEIVER,
CUSTODIAN OR CONSERVATOR WITH RESPECT TO IT OR A SUBSTANTIAL PART OF ITS
PROPERTY, (V) FILES, OR HAS FILED AGAINST IT, A VOLUNTARY OR INVOLUNTARY
PETITION IN BANKRUPTCY OR (VI) MAKES ANY ARRANGEMENT OR OTHERWISE BECOMES
SUBJECT TO ANY PROCEEDINGS UNDER THE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
SIMILAR LAWS OF THE UNITED STATES OR ANY STATE, THEN THE OTHER PARTY SHALL HAVE
THE RIGHT AT ANY TIME THEREAFTER TO TERMINATE THIS AGREEMENT BY GIVING WRITTEN
NOTICE TO SUCH PARTY.


 


(B)                                 BREACH. EITHER PARTY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE TO THE OTHER PARTY IF THE
OTHER PARTY HAS MATERIALLY BREACHED THIS AGREEMENT


 


AND SUCH BREACH CANNOT BE FULLY CURED; PROVIDED, HOWEVER, THAT IF SUCH BREACH IS
FULLY CURABLE, SUCH PARTY SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
UNLESS SUCH PARTY SHALL HAVE GIVEN WRITTEN NOTICE TO THE OTHER PARTY OF SUCH
BREACH AND THE OTHER PARTY SHALL HAVE FAILED TO FULLY CURE SUCH BREACH WITHIN 30
DAYS AFTER SUCH NOTICE SHALL HAVE BEEN GIVEN.


 


(C)                                  EFFECTIVE DATE OF TERMINATION. IF A PARTY
EXERCISES ANY OPTION OR RIGHT TO TERMINATE THIS AGREEMENT AS PROVIDED HEREIN,
SUCH TERMINATION SHALL BECOME EFFECTIVE ON THE DATE ON WHICH NOTICE OF EXERCISE
OF SUCH OPTION OR RIGHT SHALL HAVE BEEN GIVEN (OR ON SUCH LATER DATE AS MAY BE
SPECIFIED IN SUCH NOTICE).


 


(D)                                 SURVIVAL. SECTIONS 4(E), 5(J), 6(A), 7(A),
7(B), 8(B), 9(A), 9(C), 9(D), 9(E), 15(A), 15(B), 15(C), 15(G) AND 15(1), AND
ARTICLES 11 AND 12 SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT
FOR ANY REASON.

 

15

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

14.                                 NOTICES


 

All notices required or permitted to be given pursuant to this Agreement shall
be given in writing, shall be transmitted by personal delivery, by registered or
certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service and shall be addressed as follows:

 

When Network is the intended recipient:

 

New Frontier Media, Inc.

5435 Airport Boulevard, Suite 100

Boulder CO 80301

Attention: Senior Vice President, Sales

 

with a copy to:

 

New Frontier Media, Inc.

5435 Airport Boulevard, Suite 100

Boulder CO 80301

Attention: Director of Legal Affairs

 

When Affiliate is the intended recipient:

 

Time Warner Cable

290 Harbor Drive

Stamford, Connecticut 06902

Attention: Senior Vice President, Programming

 

with a copy to:

 

Time Warner Cable

290 Harbor Drive

Stamford, Connecticut 06902

Attention: Senior Vice President and General Counsel

 

A party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to the other party. Each notice transmitted in the manner
described in this Section 14 shall be deemed to have been given, received and
become effective for all purposes at the time it shall have been (i) delivered
to the addressee as indicated by the return receipt (if transmitted by mail),
the affidavit of the messenger (if transmitted by personal delivery), the
records of the overnight delivery service (if transmitted by such service) or
the answer back or call back (if transmitted by telecopier) or (ii) presented
for delivery to the addressee as so indicated during normal business hours, if
such delivery shall have been refused for any reason.

 

16

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

15.                                 MISCELLANEOUS


 


(A)                                  RELATIONSHIP. NEITHER PARTY SHALL BE OR
HOLD ITSELF OUT AS THE AGENT OF THE OTHER PARTY UNDER THIS AGREEMENT. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO CREATE, AND THE PARTIES DO NOT INTEND TO
CREATE, ANY RELATIONSHIP OF PARTNERS OR JOINT VENTURERS AS BETWEEN AFFILIATE AND
NETWORK, AND NEITHER PARTY IS AUTHORIZED TO OR SHALL ACT TOWARD THIRD PARTIES OR
THE PUBLIC IN ANY MANNER WHICH WOULD INDICATE ANY SUCH RELATIONSHIP. LIKEWISE,
NO SUPPLIER OF ADVERTISING OR PROGRAMMING OR ANYTHING ELSE INCLUDED IN THE
SERVICE BY NETWORK SHALL BE DEEMED TO HAVE ANY PRIVITY OF CONTRACT OR DIRECT
CONTRACTUAL OR OTHER RELATIONSHIP WITH AFFILIATE BY VIRTUE OF THIS AGREEMENT OR
AFFILIATE’S CARRIAGE OF THE SERVICE HEREUNDER. NETWORK DISCLAIMS ANY PRESENT OR
FUTURE RIGHT, INTEREST OR ESTATE IN OR TO THE TRANSMISSION FACILITIES OF
AFFILIATE AND ANY AFFILIATE OF AFFILIATE AND THE PARENTS, SUBSIDIARIES,
PARTNERSHIPS OR JOINT VENTURERS CONTROLLING THE SYSTEMS ON WHICH THE SERVICE IS
TRANSMITTED, SUCH DISCLAIMER BEING TO ACKNOWLEDGE THAT NEITHER AFFILIATE NOR THE
TRANSMISSION FACILITIES OF THE SYSTEMS (NOR THE OWNERS THEREOF) ARE COMMON
CARRIERS.


 


(B)                                 GOVERNING LAW. THE VALIDITY, INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE LAWS, RULES OR PRINCIPLES OF
THE STATE OF NEW YORK REGARDING CONFLICTS OF LAWS). THE RESPECTIVE OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT ARE SUBJECT TO ALL APPLICABLE FEDERAL, STATE
AND LOCAL LAWS, RULES AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, THE
COMMUNICATIONS ACT OF 1934, AS AMENDED, THE CABLE COMMUNICATIONS POLICY ACT OF
1984, AS AMENDED, AND THE RULES AND REGULATIONS OF THE FEDERAL COMMUNICATIONS
COMMISSION THEREUNDER).


 


(C)                                  FORUM; JURY TRIAL. EACH PARTY AGREES THAT
ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH OR
THREATENED BREACH OF THIS AGREEMENT MAY BE COMMENCED AND PROSECUTED IN A COURT
IN THE STATE OF NEW YORK. EACH PARTY CONSENTS AND SUBMITS TO THE NON-EXCLUSIVE
PERSONAL JURISDICTION OF ANY COURT IN THE STATE OF NEW YORK IN RESPECT OF ANY
SUCH PROCEEDING. EACH PARTY CONSENTS TO SERVICE OF PROCESS UPON IT WITH RESPECT
TO ANY SUCH PROCEEDING BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND BY ANY
OTHER MEANS PERMITTED BY APPLICABLE LAWS AND RULES. EACH PARTY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
PROCEEDING IN ANY COURT IN THE STATE OF NEW YORK AND ANY CLAIM THAT IT MAY NOW
OR HEREAFTER HAVE THAT ANY SUCH PROCEEDING IN ANY COURT IN THE STATE OF NEW YORK
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY WAIVES TRIAL BY JURY IN
ANY SUCH PROCEEDING.


 


(D)                                 ENTIRE AGREEMENT. THIS AGREEMENT TOGETHER
WITH THE SCHEDULES AND EXHIBITS ATTACHED HERETO CONSTITUTE THE ENTIRE CONTRACT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND CANCELS AND
SUPERSEDES ALL OF THE PREVIOUS OR CONTEMPORANEOUS CONTRACTS, REPRESENTATIONS,
WARRANTIES AND UNDERSTANDINGS (WHETHER ORAL OR WRITTEN) BY, BETWEEN OR AMONG THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(E)                                  BINDING EFFECT; ASSIGNMENT. THIS AGREEMENT
SHALL BE BINDING UPON THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
AND SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS
AND PERMITTED ASSIGNS. NEITHER PARTY SHALL ASSIGN ANY OF ITS RIGHTS OR DELEGATE
ANY OF ITS DUTIES UNDER THIS AGREEMENT (BY OPERATION OF LAW OR OTHERWISE)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  NOTWITHSTANDING THE
FOREGOING, NO SUCH CONSENT SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH
ASSIGNMENT OR DELEGATION BY (I) AFFILIATE TO ANY TIME WARNER COMPANY OR ANY
PERSON WHICH CONTROLS, IS CONTROLLED BY OR IS UNDER COMMON CONTROL

 

17

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


WITH AFFILIATE OR ANY TIME WARNER COMPANY OR ANY PARTNER OF PARAGON
COMMUNICATIONS; (II) NETWORK TO ANY AFFILIATE OF NETWORK; OR (III) NETWORK TO
ANY OTHER ENTITY IN CONNECTION WITH A MERGER, CONSOLIDATION OR SALE BY NETWORK
OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS, PROVIDED HOWEVER, THAT UPON AN
ASSIGNMENT BY NETWORK PURSUANT TO THE FOREGOING (III), AFFILIATE SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT IMMEDIATELY UPON WRITTEN NOTICE TO NETWORK
WITHOUT ANY FURTHER LIABILITY OR OBLIGATION OF ANY KIND UNDER THIS AGREEMENT.
ANY ASSIGNMENT OF RIGHTS OR DELEGATION OF DUTIES UNDER THIS AGREEMENT BY A PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY, IF SUCH CONSENT IS
REQUIRED HEREBY, SHALL BE VOID. EXCEPT AS OTHERWISE PROVIDED HEREIN, NO PERSON
SHALL BE A THIRD PARTY BENEFICIARY OF THIS AGREEMENT.


 


(F)                                    HEADINGS. THE HEADINGS SET FORTH IN THIS
AGREEMENT HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY, SHALL NOT BE
CONSIDERED A PART OF THIS AGREEMENT AND SHALL NOT LIMIT, MODIFY OR AFFECT IN ANY
WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(G)                                 SURVIVAL OF REPRESENTATIONS. ALL
REPRESENTATIONS AND WARRANTIES SET FORTH HEREIN SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(H)                                 AMENDMENTS; MODIFICATIONS; CONSENTS;
WAIVERS. EXCEPT AS OTHERWISE CONTEMPLATED HEREIN NO ADDITION TO, AND NO
CANCELLATION, RENEWAL, EXTENSION, MODIFICATION OR AMENDMENT OF, THIS AGREEMENT
SHALL BE BINDING UPON A PARTY UNLESS SUCH ADDITION, CANCELLATION, RENEWAL,
EXTENSION, MODIFICATION OR AMENDMENT IS SET FORTH IN A WRITTEN INSTRUMENT WHICH
STATES THAT IT ADDS TO, AMENDS, CANCELS, RENEWS, EXTENDS OR MODIFIES THIS
AGREEMENT AND WHICH IS EXECUTED AND DELIVERED ON BEHALF OF EACH PARTY BY, IN THE
CASE OF NETWORK, AN OFFICER OF NETWORK AND, IN THE CASE OF AFFILIATE, BY ITS
SENIOR VICE PRESIDENT, PROGRAMMING, SENIOR EXECUTIVE VICE PRESIDENT, PRESIDENT
OR CHAIRMAN (EACH AN “AUTHORIZED PERSON”); PROVIDED, HOWEVER, THAT ANY
AUTHORIZED PERSON MAY, BY WRITTEN AUTHORIZATION, DESIGNATE ANOTHER PERSON TO
EXECUTE AND DELIVER SUCH AN INSTRUMENT. UNLESS AUTHORIZED IN WRITING PURSUANT TO
THE PRECEDING PROVISO, THE EMPLOYEES AND OFFICERS OF AFFILIATE’S REGIONAL
DIVISIONS AND SYSTEMS ARE NOT AUTHORIZED PERSONS. WITHOUT IN ANY WAY LIMITING
EITHER PARTY’S RIGHT TO WITHHOLD ANY CONSENT OR WAIVER CONTEMPLATED BY THIS
AGREEMENT OR REQUESTED BY THE OTHER PARTY, OR TO REJECT ANY PROPOSED
MODIFICATION TO OR AMENDMENT OF THIS AGREEMENT, EACH PARTY AGREES THAT THE OTHER
PARTY SHALL HAVE THE RIGHT TO CONDITION ITS GRANT OF ANY REQUESTED CONSENT
HEREUNDER, ITS GRANT OF ANY REQUESTED WAIVER OF ANY PROVISION HEREOF OR ITS
ACCEPTANCE OF ANY PROPOSED MODIFICATION HEREOF OR AMENDMENT HERETO ON RECEIPT OF
SUCH COMMISSIONS, COMPENSATION OR OTHER FINANCIAL ACCOMMODATION OR CONSIDERATION
AS IT MAY, IN ITS SOLE DISCRETION, DETERMINE APPROPRIATE.


 


(I)                                     WAIVERS LIMITED. NO WAIVER OF ANY
PROVISION OF THIS AGREEMENT SHALL BE BINDING UPON A PARTY UNLESS SUCH WAIVER IS
SET FORTH IN A WRITTEN INSTRUMENT WHICH IS EXECUTED AND DELIVERED ON BEHALF OF
SUCH PARTY BY, IN THE CASE OF NETWORK, AN OFFICER OF NETWORK AND, IN THE CASE OF
AFFILIATE, BY AN AUTHORIZED PERSON. SUCH WAIVER SHALL BE EFFECTIVE ONLY TO THE
EXTENT SPECIFICALLY SET FORTH IN SUCH WRITTEN INSTRUMENT. NEITHER THE EXERCISE
(FROM TIME TO TIME AND AT ANY TIME) BY A PARTY OF, NOR THE DELAY OR FAILURE (AT
ANY TIME OR FOR ANY PERIOD OF TIME) TO EXERCISE, ANY RIGHT, POWER OR REMEDY
SHALL CONSTITUTE A WAIVER OF THE RIGHT TO EXERCISE, OR IMPAIR, LIMIT OR RESTRICT
THE EXERCISE OF, SUCH RIGHT, POWER OR REMEDY OR ANY OTHER RIGHT, POWER OR REMEDY
AT ANY TIME AND FROM TIME TO TIME THEREAFTER. NO WAIVER OF ANY RIGHT, POWER OR
REMEDY OF A PARTY

 

18

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


SHALL BE DEEMED TO BE A WAIVER OF ANY OTHER RIGHT, POWER OR REMEDY OF SUCH PARTY
OR SHALL, EXCEPT TO THE EXTENT SO WAIVED, IMPAIR, LIMIT OR RESTRICT THE EXERCISE
OF SUCH RIGHT, POWER OR REMEDY.


 


(J)                                     NO INFERENCE AGAINST AUTHOR. EACH PARTY
ACKNOWLEDGES THAT THIS AGREEMENT WAS FULLY NEGOTIATED BY THE PARTIES AND AGREES,
THEREFORE, THAT NO PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED AGAINST ANY
PARTY BECAUSE SUCH PARTY OR ITS COUNSEL DRAFTED SUCH PROVISION.


 


(K)                                  COUNTERPARTS. THIS AGREEMENT MAY BE SIGNED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH (WHEN EXECUTED AND DELIVERED) SHALL
CONSTITUTE AN ORIGINAL INSTRUMENT, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE AND BE DEEMED
TO HAVE BEEN EXECUTED AND DELIVERED BY BOTH OF THE PARTIES AT SUCH TIME AS
COUNTERPARTS SHALL HAVE BEEN EXECUTED AND DELIVERED BY EACH OF THE PARTIES,
REGARDLESS OF WHETHER EACH OF THE PARTIES HAS EXECUTED THE SAME COUNTERPART. IT
SHALL NOT BE NECESSARY WHEN MAKING PROOF OF THIS AGREEMENT TO ACCOUNT FOR ANY
COUNTERPARTS OTHER THAN A SUFFICIENT NUMBER OF COUNTERPARTS WHICH, WHEN TAKEN
TOGETHER, CONTAIN SIGNATURES OF BOTH OF THE PARTIES.


 


(L)                                     CONFIDENTIALITY. THE TERMS AND
CONDITIONS, OTHER THAN THE EXISTENCE AND DURATION, OF THIS AGREEMENT SHALL BE
KEPT CONFIDENTIAL BY THE PARTIES HERETO AND SHALL NOT BE DISCLOSED BY EITHER
PARTY TO ANY THIRD PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
EXCEPT: (I) AS MAY BE REQUIRED BY ANY COURT OF COMPETENT JURISDICTION,
GOVERNMENTAL AGENCY, LAW OR REGULATION (IN SUCH EVENT, THE DISCLOSING PARTY
SHALL NOTIFY THE OTHER PARTY BEFORE DISCLOSING THE AGREEMENT); (II) AS MAY BE
REQUIRED OR NECESSARY IN ANY SEC OR REGULATORY FILINGS; (III) AS PART OF THE
NORMAL REPORTING OR REVIEW PROCEDURE TO A PARTY’S ACCOUNTANTS, AUDITORS, AGENTS,
LEGAL COUNSEL, AND EMPLOYEES OF PARENT AND SUBSIDIARY COMPANIES, PROVIDED SUCH
ACCOUNTANTS, AUDITORS, AGENTS, INVESTORS AND POTENTIAL INVESTMENT PARTNERS,
LEGAL COUNSEL, AND EMPLOYEES OF PARENT AND SUBSIDIARY COMPANIES AGREE TO BE
BOUND BY THIS PARAGRAPH; (IV) TO ENFORCE ANY OF A PARTY’S RIGHTS PURSUANT TO
THIS AGREEMENT; (V) IN CONNECTION WITH DUE DILIGENCE CONDUCTED IN CONNECTION
WITH A MERGER, CONSOLIDATION OR ACQUISITION PROVIDED THAT ANY PERSON TO WHOM
CONFIDENTIAL INFORMATION IS SO DISCLOSED SHALL HAVE EXECUTED, PRIOR TO RECEIVING
ANY CONFIDENTIAL INFORMATION, WRITTEN NON-DISCLOSURE AGREEMENTS WHICH INCLUDE
CONFIDENTIALITY PROVISIONS AT LEAST AS STRICT AS THOSE SET FORTH IN THIS
AGREEMENT; (VI) IN CONNECTION WITH AUDITS CONDUCTED AT THE BEHEST OF THIRD
PARTIES FOR PURPOSES SIMILAR TO THAT SET FORTH IN SECTION 11(B), PROVIDED THAT
ANY SUCH THIRD PARTIES SHALL HAVE EXECUTED (PRIOR TO THEIR REVIEW OF ANY
CONFIDENTIAL INFORMATION) WRITTEN CONFIDENTIALITY AGREEMENT WHICH INCLUDE
PROVISIONS AT LEAST AS STRICT AS THE PROVISIONS SET FORTH IN THIS AGREEMENT
REGARDING THE CONFIDENTIALITY OF INFORMATION REVIEWED IN CONNECTION WITH SUCH
AUDITS; AND (VII) TO ANY PROSPECTIVE OR EXISTING LENDER PROVIDED THAT ANY SUCH
LENDER SHALL HAVE EXECUTED (PRIOR TO THEIR REVIEW OF ANY CONFIDENTIAL
INFORMATION) A WRITTEN CONFIDENTIALITY AGREEMENT WHICH INCLUDES PROVISIONS AT
LEAST AS STRICT AS THE PROVISIONS SET FORTH IN THIS AGREEMENT REGARDING THE
CONFIDENTIALITY OF INFORMATION REVIEWED.

 

19

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first above written.

 

TIME WARNER CABLE, a division of TIME WARNER ENTERTAINMENT COMPANY, L.P.

 

NEW FRONTIER MEDIA, INC.

 

 

 

By:

[Illegible]

 

By:

/s/ Michael Weiner

 

 

 

 

 

Name:

 

 

Name:

Michael Weiner

 

 

 

 

 

Title:

SVP

 

Title:

VP

 

20

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT A

LAUNCH AUTHORIZATION FORM

 

“CABLE/SMATV” System

 

System Name: _______________________________________

 

Address:____________________________________________

 

City:__________________ State:__________________ Zip:____________________

 

Contact:________________________ Phone:________________________________

 

Billing Address, if
different:_________________________________________________________

 

Headend Contact:___________________________
 Phone:________________________________

 

Headend Location, if
different:_______________________________________________________

 

Major Community Served: _______________________________________________

 

Units Passed:________________________ Service Subs:____________________________

 

Launch Date:________________________ Channel Assigned:________________________

 

Service Required:_____________________________________

 

Start Date:___________________

 

Residential Unit ID#:__________________

 

OR

 

Commercial Unit ID#:_________________

 

Serial #:_____________________

 

A-1

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT B

EDITING AND CONTENT STANDARDS

 

All programming comprising the Service shall comply at all times with the
following [***] editing and content standards:

 

[***] - [***], or [***] versions of adult entertainment are known as [***]
programming. All shots of [***] and [***] have been removed from [***]
programming, [***] and [***] are limited, and sometimes (for productions),
activities are [***]. [***] programming depicts [***] and [***] situations and
[***], but does not depict [***] and is [***] (or [***]) to the degree of
explicitness of programming featured on [***].

 

Although not submitted for MPAA ratings, [***] programming would likely receive
an [***] or [***]. Standard adult entertainment, especially [***] programs,
operate mostly within [***].

 

The Service shall not include any [***] or [***] programming, defined as
follows:

 

[***] - [***] programming incorporates most of the elements shown in [***]
features, including [***]. However, [***] excludes certain [***] and [***] that
the adult industry had determined may violate some acceptable community
standards.

 

[***] - Like adult video stores, [***] programming includes movies and other
features that have not been altered from their original master version.

 

[Table Illustrating Differences between Editing Standards Omitted.]

 

B-1

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT C

SAMPLE PROGRAM SCHEDULE

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

C-1

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT D

 

LAUNCH AND MARKETING SUPPORT

 

Network make the following available each System:

 

[***]

 

D-1

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT E

 

NETWORK NAMES AND MARKS USE GUIDELINES

 

Affiliate’s use of the Network Marks shall be limited to the advertising and
promotion of its carriage of the Service over the Systems pursuant to this
Agreement. Network shall provide Affiliate with samples of the network Marks
which Affiliate shall use in their entirety (including all service mark and
trademark notices) whenever the Network Marks are used by Affiliate.

 

Network shall have the right at any time upon reasonable notice to Affiliate to
review and require modifications to Affiliate’s advertising, promotional,
marketing and/or sales materials concerning the Service and all other uses of
the Network Marks by Affiliate.

 

E-1

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

AMENDMENT TO THE AFFILIATION AGREEMENT

 

This Amendment (“Amendment”), effective as of June 17, 2003 (“Effective Date”)
hereby amends the Affiliation Agreement regarding carriage of the adult
entertainment pay television service known as PleasureTM that was entered into
by and between COLORADO SATELLITE BROADCASTING, INC. f/k/a NEW FRONTIER MEDIA,
INC. (“Network”) and TIME WARNER CABLE INC. (“Affiliate”) as of the 1st day of
January, 2000.  Such Affiliation Agreement, as amended prior to the Effective
Date hereof, is hereinafter referred to as the “Pleasure Agreement”.  Any terms
not otherwise defined herein shall have the meaning set forth in the Pleasure
Agreement.  If there are any conflicts between the terms of this Amendment and
the Pleasure Agreement, the terms of this Amendment shall prevail.

 


1.                                     SERVICES.  THE PARTIES HEREBY AGREE THAT
EACH OF THE FOLLOWING SATELLITE-DELIVERED, COMMERCIAL-FREE, ENCRYPTED, ADULT
ENTERTAINMENT PAY TELEVISION PROGRAMMING SERVICES SHALL, AS OF THE EFFECTIVE
DATE, BE CONSIDERED A “SERVICE” FOR ALL PURPOSES UNDER THE PLEASURE AGREEMENT:


 


(A)           THE TELEVISION PROGRAMMING SERVICE KNOWN AS THE EROTIC
NETWORKTM (OR TENTM), AS MORE FULLY DESCRIBED IN SECTION 2(A) OF THIS AMENDMENT;


 


(B)           THE TELEVISION PROGRAMMING SERVICE KNOWN AS THE EROTIC NETWORK
CLIPSTM (OR TENCLIPSTM), AS MORE FULLY DESCRIBED IN SECTION 2(B) OF THIS
AMENDMENT;


 


(C)           THE TELEVISION PROGRAMMING SERVICE KNOWN AS THE EROTIC NETWORK
BLUETM (OR TEN BLUETM), AS MORE FULLY DESCRIBED IN SECTION 2(C) OF THIS
AMENDMENT; AND


 


(D)           THE TELEVISION PROGRAMMING SERVICE KNOWN AS THE EROTIC NETWORK
BLOXTM (OR TEN BLOXTM), AS MORE FULLY DESCRIBED IN SECTION 2(D) OF THIS
AMENDMENT.

 

The foregoing television programming services are collectively referred to
herein as the “Services”.


 


2.                                     CONTENT OF THE SERVICES.  THE PARTIES
HEREBY AGREE THAT, WITH RESPECT SOLELY TO THE SERVICES ADDRESSED BY THIS
AMENDMENT, SECTION 4(A) OF THE PLEASURE AGREEMENT [“SERVICE DESCRIPTION”] SHALL
NOT APPLY.  RATHER, FOR SUCH PURPOSES, EACH OF THE SERVICES WILL COMPLY AT ALL
TIMES WITH THE FOLLOWING CONTENT DESCRIPTIONS, AS APPLICABLE:


 


(A)           TENTM DESCRIPTION.  THE SERVICE KNOWN AS “THE EROTIC NETWORK” OR
“TEN” SHALL BE A 24-HOUR PER DAY, 7-DAY PER WEEK, SATELLITE-DELIVERED,
COMMERCIAL-FREE, ENCRYPTED, PAY VIDEO PROGRAMMING SERVICE, WHICH AT ALL TIMES
SHALL, IN EACH [***] PROGRAMMING BLOCK, ON A DAILY AVERAGE BASIS, CONSIST SOLELY
OF:  (I) [***] OF [***] OR [***] FEATURE LENGTH PREMIERES (“TEN PREMIERES”) OF
ADULT FILMS, EVENTS, SPECIALS, COMPILATIONS AND PROGRAMS, ALL OF WHICH SHALL
DEPICT [***] AND [***] SITUATIONS AMONG CONSENTING ADULTS, AND SHALL NOT DEPICT
[***], (II) NO MORE THAN [***] OF PROMOTIONALS AND/OR INTERSTITIAL PROGRAMMING
THAT ADVERTISES ONLY TEN (SUCH AS PAY-PER-VIEW FEATURES AND HIGHLIGHTS) OR THE
PAY-PER-VIEW SERVICES OF NETWORK’S AFFILIATES AND JOINT VENTURES WHICH IT OWNS
AND CONTROLS; PROVIDED, HOWEVER, THAT SUCH PROGRAMMING SHALL NOT ADVERTISE ANY
OTHER TELEVISION PROGRAMMING OR SERVICE THAT IS NOT

 

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE GENERAL RULES AND REGULATIONS
UNDER THE SECURITIES EXCHANGE ACT.  OMITTED INFORMATION, MARKED “[***]” IN THIS
EXHIBIT, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TOGETHER
WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


 


AVAILABLE IN SUCH SYSTEM TO SUBSCRIBERS, AND (III) NO MORE THAN [***] OF
ADVERTISEMENTS FOR PRODUCTS DESIGNED SPECIFICALLY TO ENHANCE THE SUBSCRIBERS’
EXPERIENCE WHILE VIEWING THE SERVICE.  ALL OF THE PROGRAMMING ON TEN, INCLUDING
WITHOUT LIMITATION ALL PROMOTIONALS, INTERSTITIALS AND ADVERTISEMENTS, SHALL, AT
ALL TIMES DURING THE TERM, ADHERE TO AND COMPLY WITH THE [***] OR [***] EDITING
AND CONTENT STANDARDS DESCRIBED IN SUB-SECTION (A)(II) ABOVE AND SHALL CONSIST
OF PROGRAMMING SIMILAR IN ALL MATERIAL RESPECTS TO THAT DESCRIBED ON THE PROGRAM
SCHEDULE ATTACHED HERETO AS EXHIBIT A-1.  NETWORK AGREES THAT, DURING EACH
QUARTER OF THE TERM, IT SHALL SEND [***] COPY OF ITS MONTHLY PROGRAMMING
SCHEDULE FOR TEN TO AFFILIATE IN CARE OF:  VICE PRESIDENT OF PROGRAMMING.


 


(B)           TENCLIPSTM DESCRIPTION.  THE SERVICE KNOWN AS “THE EROTIC NETWORK
CLIPS” OR “TENCLIPS” SHALL BE A 24-HOUR PER DAY, 7-DAY PER WEEK,
SATELLITE-DELIVERED, COMMERCIAL-FREE, ENCRYPTED, PAY VIDEO PROGRAMMING SERVICE,
WHICH AT ALL TIMES SHALL, IN EACH [***] PROGRAMMING BLOCK, ON A DAILY AVERAGE
BASIS, CONSIST SOLELY OF:  (I) AT LEAST [***] OF [***] OR [***] CLIPS FROM TEN
PREMIERES, AS WELL AS OTHER ADULT EVENTS, SPECIALS, COMPILATION AND PROGRAMS,
ALL OF WHICH SHALL BE BUNDLED IN [***] BLOCKS AND SHALL DEPICT [***] AND [***]
SITUATIONS AMONG CONSENTING ADULTS, AND SHALL NOT DEPICT [***], (II) NO MORE
THAN [***] OF PROMOTIONALS AND/OR INTERSTITIAL PROGRAMMING THAT ADVERTISES ONLY
TENCLIPS (SUCH AS PAY-PER-VIEW FEATURES AND HIGHLIGHTS) OR THE PAY-PER-VIEW
SERVICES OF NETWORK’S AFFILIATES AND JOINT VENTURES WHICH IT OWNS AND CONTROLS;
PROVIDED, HOWEVER, THAT SUCH PROGRAMMING SHALL NOT ADVERTISE ANY OTHER
TELEVISION PROGRAMMING OR SERVICE THAT IS NOT AVAILABLE IN SUCH SYSTEM TO
SUBSCRIBERS, AND (III) NO MORE THAN [***] OF ADVERTISEMENTS FOR PRODUCTS
DESIGNED SPECIFICALLY TO ENHANCE THE SUBSCRIBERS’ EXPERIENCE WHILE VIEWING THE
SERVICE.  ALL OF THE PROGRAMMING ON TENCLIPS, INCLUDING WITHOUT LIMITATION ALL
PROMOTIONALS, INTERSTITIALS AND ADVERTISEMENTS, SHALL, AT ALL TIMES DURING THE
TERM, ADHERE TO AND COMPLY WITH THE [***] OR [***] EDITING AND CONTENT STANDARDS
DESCRIBED IN SUB-SECTION (B)(II) ABOVE AND SHALL CONSIST OF PROGRAMMING SIMILAR
IN ALL MATERIAL RESPECTS TO THAT DESCRIBED ON THE PROGRAM SCHEDULE ATTACHED
HERETO AS EXHIBIT A-2.  NETWORK AGREES THAT, DURING EACH QUARTER OF THE TERM, IT
SHALL SEND [***] COPY OF ITS MONTHLY PROGRAMMING SCHEDULE FOR TENCLIPS TO
AFFILIATE IN CARE OF:  VICE PRESIDENT OF PROGRAMMING.


 


(C)           TEN BLUETM DESCRIPTION.  THE SERVICE KNOWN AS “THE EROTIC NETWORK
BLUE” OR “TEN BLUE” SHALL BE A 24-HOUR PER DAY, 7-DAY PER WEEK,
SATELLITE-DELIVERED, COMMERCIAL-FREE, ENCRYPTED, PAY VIDEO PROGRAMMING SERVICE,
WHICH AT ALL TIMES SHALL, IN [***] PROGRAMMING BLOCK, ON A DAILY AVERAGE BASIS,
CONSIST SOLELY OF:  (I) AT LEAST [***] OF [***] OR [***] FEATURE LENGTH [***]
ADULT FILMS, EVENTS, SPECIALS AND PROGRAMS (COLLECTIVELY, THE “BLUE
PROGRAMMING”), ALL OF WHICH SHALL DEPICT [***] AND [***] SITUATIONS AMONG
CONSENTING ADULTS, AND SHALL NOT DEPICT [***], (II) NO MORE THAN [***] OF
PROMOTIONALS AND/OR INTERSTITIAL PROGRAMMING THAT ADVERTISES ONLY TEN BLUE (SUCH
AS PAY-PER-VIEW FEATURES AND HIGHLIGHTS) OR THE PAY-PER-VIEW SERVICES OF
NETWORK’S AFFILIATES AND JOINT VENTURES WHICH IT OWNS AND CONTROLS; PROVIDED,
HOWEVER, THAT SUCH PROGRAMMING SHALL NOT ADVERTISE ANY OTHER TELEVISION
PROGRAMMING OR SERVICE THAT IS NOT AVAILABLE IN SUCH SYSTEM TO SUBSCRIBERS AND
(III) NO MORE THAN [***] OF ADVERTISEMENTS FOR PRODUCTS DESIGNED SPECIFICALLY TO
ENHANCE THE SUBSCRIBERS’ EXPERIENCE WHILE VIEWING THE SERVICE.  ALL OF THE
PROGRAMMING ON TEN BLUE, INCLUDING WITHOUT LIMITATION ALL PROMOTIONALS,
INTERSTITIALS AND ADVERTISEMENTS, SHALL, AT ALL TIMES DURING THE TERM, ADHERE TO
AND COMPLY WITH THE [***] OR [***] EDITING AND CONTENT STANDARDS DESCRIBED IN
SUB-SECTION (C)(II) ABOVE AND SHALL CONSIST OF PROGRAMMING SIMILAR IN ALL
MATERIAL RESPECTS TO THAT DESCRIBED ON THE

 

2

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE GENERAL RULES AND REGULATIONS
UNDER THE SECURITIES EXCHANGE ACT.  OMITTED INFORMATION, MARKED “[***]” IN THIS
EXHIBIT, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TOGETHER
WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.

 


PROGRAM SCHEDULE ATTACHED HERETO AS EXHIBIT A-3.  NETWORK AGREES THAT, DURING
EACH QUARTER OF THE TERM, IT SHALL SEND [***] COPY OF ITS MONTHLY PROGRAMMING
SCHEDULE FOR TEN BLUE TO AFFILIATE IN CARE OF:  VICE PRESIDENT OF PROGRAMMING.


 


(D)           TENBLOXTM DESCRIPTION.  THE SERVICE KNOWN AS “THE EROTIC NETWORK
BLOX” OR “TENBLOX”) SHALL BE A 24-HOUR PER DAY, 7-DAY PER WEEK,
SATELLITE-DELIVERED, COMMERCIAL-FREE, ENCRYPTED, PAY VIDEO PROGRAMMING SERVICE,
WHICH AT ALL TIMES SHALL, IN EACH [***] PROGRAMMING BLOCK, ON A DAILY AVERAGE
BASIS, CONSIST SOLELY OF:  (I) AT LEAST [***] OF [***] OR [***] CLIPS FROM BLUE
PROGRAMMING, WHICH SHALL BE BUNDLED IN [***] BLOCKS AND SHALL DEPICT [***] AND
[***] SITUATIONS AMONG CONSENTING ADULTS, AND SHALL NOT ADULT FILMS, EVENTS AND
PROGRAMS THAT DEPICT [***] AND [***] SITUATIONS AMONG CONSENTING ADULTS, AND
SHALL NOT DEPICT [***], (II) NO MORE THAN [***] OF PROMOTIONALS AND/OR
INTERSTITIAL PROGRAMMING THAT ADVERTISES ONLY TENBLOX (SUCH AS PAY-PER-VIEW
FEATURES AND HIGHLIGHTS) OR THE PAY-PER-VIEW SERVICES OF NETWORK’S AFFILIATES
AND JOINT VENTURES WHICH IT OWNS AND CONTROLS; PROVIDED, HOWEVER, THAT SUCH
PROGRAMMING SHALL NOT ADVERTISE ANY OTHER TELEVISION PROGRAMMING OR SERVICE THAT
IS NOT AVAILABLE IN SUCH SYSTEM TO SUBSCRIBERS AND (III) NO MORE THAN [***] OF
ADVERTISEMENTS FOR PRODUCTS DESIGNED SPECIFICALLY TO ENHANCE THE SUBSCRIBERS’
EXPERIENCE WHILE VIEWING THE SERVICE.  ALL OF THE PROGRAMMING ON TENBLOX,
INCLUDING WITHOUT LIMITATION ALL PROMOTIONALS, INTERSTITIALS AND ADVERTISEMENTS,
SHALL, AT ALL TIMES DURING THE TERM, ADHERE TO AND COMPLY WITH THE [***] OR
[***] EDITING AND CONTENT STANDARDS DESCRIBED IN SUB-SECTION (D)(II) ABOVE AND
SHALL CONSIST OF PROGRAMMING SIMILAR IN ALL MATERIAL RESPECTS TO THAT DESCRIBED
ON THE PROGRAM SCHEDULE ATTACHED HERETO AS EXHIBIT A-4.  NETWORK AGREES THAT,
DURING EACH QUARTER OF THE TERM, IT SHALL SEND [***] COPY OF ITS MONTHLY
PROGRAMMING SCHEDULE FOR TENBLOX TO AFFILIATE IN CARE OF:  VICE PRESIDENT OF
PROGRAMMING.


 


3.                                     OTHER EXHIBITION AND DISTRIBUTION.  THE
PARTIES HEREBY AGREE THAT, WITH RESPECT SOLELY TO THE SERVICES ADDRESSED BY THIS
AMENDMENT, SECTION 4(G) OF THE PLEASURE AGREEMENT [“OTHER EXHIBITION AND
DISTRIBUTION”] SHALL NOT APPLY.  RATHER, WITH RESPECT TO EACH OF THE SERVICES
DESCRIBED IN THIS AMENDMENT, NETWORK AGREES THAT IF, DURING THE TERM, NETWORK
EXHIBITS OR DISTRIBUTES, OR GRANTS OR AGREES TO GRANT TO ANY THIRD PARTY THE
RIGHT TO EXHIBIT OR DISTRIBUTE ALL OR ANY PORTION OF ANY OF THE SERVICES VIA THE
INTERNET, ANY ONLINE SERVICE, ANY BROADBAND, WIRELINE OR WIRELESS SERVICE OR ANY
LOCAL OR WIDE AREA NETWORK, IN ANY FORMAT (INCLUDING MULTIMEDIA, INTERACTIVE,
THREE DIMENSIONAL OR OTHER AUGMENTED OR ENHANCED FORMAT, E.G.,
“VIDEO-STREAMING”) TO CUSTOMERS IN THE FRANCHISE AREA OF ANY SYSTEM WITHIN THE
UNITED STATES, ITS TERRITORIES OR POSSESSIONS (“MORE EXPANSIVE RIGHTS”), THEN
NETWORK SHALL PROMPTLY GIVE WRITTEN NOTICE THEREOF TO AFFILIATE AND, AT
AFFILIATE’S ELECTION, THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MODIFIED SO
THAT, FROM THE DATE ON WHICH SUCH MORE EXPANSIVE RIGHTS ARE FIRST IN EFFECT (OR,
IF SUCH MORE EXPANSIVE RIGHTS ARE NOW IN EFFECT, FROM THE DATE HEREOF) AND
THEREAFTER DURING THE TERM FOR SO LONG AS SUCH MORE EXPANSIVE RIGHTS CONTINUE TO
REMAIN IN EFFECT, AFFILIATE SHALL HAVE THE RIGHT TO ENJOY THE BENEFIT OF SUCH
MORE EXPANSIVE RIGHTS WITH RESPECT TO THE APPLICABLE SERVICE ON THE MOST
FAVORABLE TERMS AND CONDITIONS OF ANY DISTRIBUTOR WITH RESPECT TO SUCH MORE
EXPANSIVE RIGHTS


 


4.                                     FEES.  THE PARTIES HEREBY AGREE THAT,
WITH RESPECT SOLELY TO THE SERVICES ADDRESSED BY THIS AMENDMENT, SECTION 6(A) OF
THE PLEASURE AGREEMENT [“FEES”] SHALL NOT APPLY.  RATHER,

 

3

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE GENERAL RULES AND REGULATIONS
UNDER THE SECURITIES EXCHANGE ACT.  OMITTED INFORMATION, MARKED “[***]” IN THIS
EXHIBIT, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TOGETHER
WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.

 


THE PARTIES HEREBY AGREE TO THE FOLLOWING FEE ARRANGEMENT RELATING TO THE
SERVICES COVERED BY THIS AMENDMENT:


 


(A)                                FOR EACH [***] OF EACH [***] OF THE TERM,
COMMENCING ON THE EFFECTIVE DATE, AFFILIATE SHALL PAY TO NETWORK, IN
CONSIDERATION FOR THE LICENSE GRANTED HEREIN, THE FOLLOWING FEES, ON A
SYSTEM-BY-SYSTEM BASIS:


 


(I)                                  FOR A SYSTEM THAT CARRIES [***] OF THE
SERVICES:

 

(A)          SUBSCRIPTION PURCHASES:  [***]; AND (B) PAY PER VIEW PURCHASES: 
[***] (COLLECTIVELY, THE “[***] CHANNEL FEES”).


 


(II)                               FOR A SYSTEM THAT CARRIES [***] OF THE
SERVICES ON SEPARATE CHANNELS:

 

(A)          SUBSCRIPTION PURCHASES:  [***]; OR (B) PAY PER VIEW PURCHASES: 
[***] (COLLECTIVELY, THE “[***] CHANNEL FEES”).


 


(III)                            FOR A SYSTEM THAT CARRIES [***] OF THE SERVICES
ON SEPARATE CHANNELS:

 

(A)          SUBSCRIPTION PURCHASES:  [***]; OR (B) PAY PER VIEW PURCHASES: 
[***] (COLLECTIVELY, THE “[***] CHANNEL FEES”).


 


(IV)                           “FEES” SHALL MEAN, COLLECTIVELY, THE [***]
CHANNEL FEES, THE [***] CHANNEL FEES AND THE [***] CHANNEL FEES.


 


(V)                              IF A SYSTEM CARRIES THE PLEASURETM SERVICE
(“PLEASURE”) AND LAUNCHES, ON [***], ON A [***] BASIS, ANY [***] OF THE SERVICES
DESCRIBED IN THIS AMENDMENT THEN, BEGINNING WITH THE LAUNCH DATE OF SUCH
SERVICE(S), AFFILIATE SHALL [***] FOR SUCH SYSTEM FOR PLEASURE FOR A PERIOD OF
[***] CONTINUOUS [***].  IF, HOWEVER, ANY SUCH SYSTEM DELETES THE APPLICABLE
SERVICE PRIOR TO THE [***] ANNIVERSARY OF THE LAUNCH OF SUCH SERVICE IN SUCH
SYSTEM, OR

 

4

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE GENERAL RULES AND REGULATIONS
UNDER THE SECURITIES EXCHANGE ACT.  OMITTED INFORMATION, MARKED “[***]” IN THIS
EXHIBIT, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TOGETHER
WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.

 


IF ANY SYSTEM DISTRIBUTING THE APPLICABLE SERVICE IS SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF AND THE APPLICABLE SERVICE IS SUBSEQUENTLY DELETED FROM
SUCH SYSTEM PRIOR TO THE END OF THE APPLICABLE [***] PERIOD, AFFILIATE WILL
[***] NETWORK A [***] FOR PLEASURE ATTRIBUTABLE TO THE SYSTEM IN WHICH SUCH
APPLICABLE SERVICE WAS DELETED USING THE FOLLOWING CALCULATION TO DETERMINE THE
AMOUNT OF [***]:

 

[***]

 

Such [***] will be paid by Affiliate to Network within [***] after the deletion
of the applicable Service.  It is agreed that such [***] obligation shall not
apply where the subsequent owner or transferee has in turn sold, transferred or
otherwise disposed of the System and the applicable Service is then deleted by
the second subsequent owner or transferee.  Irrespective of any other provision
of the Pleasure Agreement or this Amendment, this Section 4(a)(v) shall survive
the expiration or termination of the Pleasure Agreement in accordance with its
terms.


 


5.                                     EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL
TERMS AND CONDITIONS OF THE PLEASURE AGREEMENT REMAIN UNMODIFIED AND ARE
INCORPORATED HEREIN BY REFERENCE.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICT OF LAW PRINCIPLES.  BY
SIGNING BELOW, THE PARTIES AGREE TO THE TERMS OF THIS AMENDMENT.  THIS AMENDMENT
MAY NOT BE MODIFIED OR AMENDED EXCEPT IN A WRITING SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF EACH PARTY.

 

 

ACCEPTED AND AGREED

 

 

 

 

 

COLORADO SATELLITE BROADCASTING, INC.

 

TIME WARNER CABLE INC.

 

 

 

 

 

 

By:

/s/ Ken Boenish

 

By:

/s/ Lynne Costantini

 

 

 

 

 

Name:

Ken Boenish

 

Name:

Lynne Costantini

 

 

 

 

 

Title:

President

 

Title:

VP Programming

 

5

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHBIT A

 

PROGRAMMING SCHEDULES

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

Exhibit A-1

 

TeNTM

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT A-2

 

TeNClipsTM

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT A-3

 

TeNBlueTM

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

EXHIBIT A-4

 

TeNBloxTM

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

SECOND AMENDMENT TO THE AFFILIATION AGREEMENT

 

This Second Amendment to the Affiliation Agreement, effective as of this 27th
day of December 2006, hereby amends the Affiliation Agreement that was entered
into by and between NEW FRONTIER MEDIA, INC. a Colorado Corporation (“Licensor”)
and TIME WARNER CABLE LLC (successor in interest to Time Warner Cable, a
division of Time Warner Entertainment Company, LP., a Delaware partnership)
(“TWC”) dated as of the 1st day of January 2000, as amended as of June 17, 2003
(the “Agreement”).  Licensor and TWC hereby agree as follows:

 


1.                                       TERM.  SECTION 3 OF THE AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING: “THE INITIAL
TERM OF THIS AGREEMENT SHALL BE [***], COMMENCING ON THE EFFECTIVE DATE
(“INITIAL TERM”), AND SHALL AUTOMATICALLY RENEW THEREAFTER ON A [***] BASIS
(EACH SUCH [***] A “RENEWAL PERIOD”) (THE INITIAL TERM AND ANY RENEWAL
PERIOD(S) TOGETHER, THE “TERM”).  EITHER PARTY MAY TERMINATE THIS AGREEMENT FOR
ANY OR NO REASON BY GIVING WRITTEN NOTICE TO THE OTHER PARTY AT LEAST [***]
PRIOR TO THE LAST DAY OF ANY RENEWAL PERIOD.”

 


2.                                       ALL OF THE TERMS AND CONDITIONS SET
FORTH IN THE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT, EXCEPT TO THE
EXTENT THAT SUCH TERMS AND CONDITIONS ARE MODIFIED BY OR IN CONFLICT WITH THE
PROVISIONS OF THIS AMENDMENT, IN WHICH CASE THIS AMENDMENT SHALL PREVAIL. 
SUBJECT TO THE FOREGOING, THIS AMENDMENT AND THE AGREEMENT (INCLUDING ALL OTHER
AMENDMENTS, ADDENDA, SCHEDULES AND EXHIBITS THERETO) SHALL BE DEEMED ONE IN THE
SAME DOCUMENT.

 

ACCEPTED AND AGREED:

 

Time Warner Cable LLC

New Frontier Media, Inc.

 

 

 

 

By:

[Illegible]

 

By:

/s/ Karyn L.Miller

Name:

 

 

Name:

Karyn Miller

Title:

 

 

Title:

Chief Financial Officer

 

 

 

 

12-28-06

 

--------------------------------------------------------------------------------
